'33 Act File No. 333-146650 '40 Act File No. 811-21697 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. o Post-effective Amendment No. 4 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 26 þ (Check appropriate box or boxes.) NATIONWIDE VL SEPARATE ACCOUNT-G (Exact Name of Registrant) NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Thomas E. Barnes SVP and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:October 20, 2008. It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) þ on October 20, 2008 pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Nationwide MarathonSMPerformanceVUL Individual Flexible Premium Variable Universal Life Insurance Policies issued by Nationwide Life and Annuity Insurance Company through Nationwide VL Separate Account-G The date of this prospectus is October 20, 2008 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus to compare the benefits and risks of this policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the policy. Telephone: 1-800-547-7548 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life and Annuity Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH43017-1522 You should read your policy along with this prospectusThis prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT:a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Fee Tables 4 Policy Investment Options 13 Fixed Investment Option Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 15 Sub-Account Transfers Fixed Investment Option Transfers Submitting a Transfer Request The Policy 17 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Changing the Amount of Insurance Coverage Right of Conversion Exchanging the Policy Terminating the Policy Assigning the Policy Reminders, Reports, and Illustrations Standard Policy Charges 21 Sales Load Premium Taxes Short-Term Trading Fees Illustration Charge Partial Surrender Fee Surrender Charges Cost of Insurance Charge Mortality and Expense Risk Charge Administrative Per Policy Charge Underwriting and Distribution Charge Mutual Fund Operating Expenses Reduction of Charges A Note on Charges Information on Underlying Mutual Fund Payments Policy Riders and Rider Charges 27 Overloan Lapse Protection Rider Adjusted Sales Load Life Insurance Rider Children’s Term Insurance Rider Long-Term Care Rider Spouse Life Insurance Rider Accelerated Death Benefit Rider Accidental Death Benefit Rider Premium Waiver Rider Change of Insured Rider Additional Term InsuranceRider Waiver of Monthly Deductions Rider Extended Death Benefit Guarantee Rider Accumulation Rider (with Surrender Charge Waiver Options) Policy Owner Services 39 Dollar Cost Averaging Asset Rebalancing Automated Income Monitor Policy Loans 41 Loan Amount and Interest Charged Table of Contents (continued) Page Collateral and Interest Earned Net Effect of Policy Loans Repayment Lapse 42 Guaranteed Policy Continuation Provision Grace Period Reinstatement Surrenders 43 Full Surrender Partial Surrender The Death Benefit 43 Calculation of the Death Benefit Death Benefit Options The Minimum Required Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 45 Extending the Maturity Date Payment of Policy Proceeds 45 Life Income with Payments Guaranteed Option Joint and Survivor Life Option Life Income Option Taxes 46 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrendering the Policy Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life and Annuity Insurance Company 51 Nationwide VL Separate Account-G 51 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Compensation Paid to Insurance Agents Selling this Product 52 Direct Compensation Indirect Compensation Legal Proceedings 53 Nationwide Life and Annuity Insurance Company Nationwide Investment Services Corporation Financial Statements 56 Appendix A: Sub-Account Information 57 Appendix B: Definitions 67 Appendix C: Surrender Charge Examples without the Accumulation Rider 70 Appendix D: Surrender Charge Examples with the Accumulation Rider 73 Appendix E: Underwriting and Distribution Charge Examples without the Accumulation Rider 77 Appendix F: Underwriting and Distribution Charge Examples with the Accumulation Rider 79 Appendix B defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when the Insured dies. Your Choice of Death Benefit Options Option One: The Death Benefit is the greater of the Specified Amount or the Minimum Required Death Benefit under federal tax law. Option Two: The Death Benefit is the greater of the Specified Amount plus the Cash Value or the Minimum Required Death Benefit under federal tax law. Option Three: The Death Benefit is the greater of the Specified Amount plus accumulated Premium payments (less any partial surrenders) or the Minimum Required Death Benefit under federal tax law. Choice of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or a variety of options that will pay out over time. Coverage Flexibility Subject to conditions, you may choose to: · change the Death Benefit option; · increase or decrease the Specified Amount; · change your beneficiaries; and · change who owns the policy. Continuation of Coverage is Guaranteed Your policy will remain In Force during the policy continuation period as long as you pay the Policy Continuation Premium Amount. Access to Cash Value Subject to conditions, you may: · Take a policy loan of no more than 90% of the Cash Value allocated to the Sub-Accounts plus 100% of the Cash Value allocated to the fixed investment option less any Surrender Charge.The minimum loan amount is $200. · Take a partial surrender of at least $200. · Surrender the policy for its Cash Surrender Value at any time while the Insured is alive.The Cash Surrender Value will be the Cash Value, less Indebtedness, and less the Surrender Charge.You may choose to receive the Cash Surrender Value in a lump sum or over time.If you elect the Accumulation Rider, you may also elect a reduced Surrender Charge option. Premium Flexibility You will select a Premium payment plan for the policy.Within limits, you may vary the frequency and amount of Premium payments, and you might even be able to skip making a Premium payment. Investment Options You may choose to allocate your Net Premiums to fixed or variable investment options. The policy currently offers a fixed investment option which will earn interest daily at an annual effective rate of at least 3%. The variable investment options offered under the policy are mutual funds designed to be the underlying investment options of variable insurance products.Nationwide VL Separate Account-G contains one Sub-Account for each of the mutual funds offered in the policy.Your variable account Cash Value will depend on the Investment Experience of the Sub-Accounts you choose. 1 Transfers Between and Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Accounts within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings of the policy.This is known as tax deferral.Also, your beneficiary generally will not have to include the Proceeds as taxable income.Unlike other variable insurance products Nationwide offers, these Individual Flexible Premium Variable Universal Life Insurance Policies do not require distributions to be made before the Insured's death. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive. Examination Right For a limited time, you may cancel the policy and receive a refund.When you cancel the policy during your examination right the amount we refund will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Riders You may purchase one or more of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Overloan Lapse Protection Rider · Adjusted Sales Load Life Insurance Rider · Children’s Term Insurance Rider · Long-term CareRider · Spouse Life InsuranceRider · Accelerated Death Benefit Rider · Accidental Death Benefit Rider · Premium Waiver Rider · Change of Insured Rider (no charge) · Additional Term Insurance Rider · Waiver of Monthly Deductions Rider · Extended Death Benefit Guarantee Rider · Accumulation Rider (with Surrender Charge Waiver Options) In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial Surrender Charges will apply in the first several policy years (unless the Accumulation Rider and the full surrender charge waiver option available under it are elected).Refer to the "Surrender Charge" and "Surrender Charge Waiver Options" sections of this prospectus for additional information. Unfavorable Investment Experience The Sub-Accounts you choose may not generate a sufficient return to keep the policy from Lapsing.Poor Investment Experience could cause the Cash Value of your policy to decrease, which could result in a Lapse of insurance coverage. Effect of Partial Surrenders and Policy Loans on Investment Returns Partial surrenders or policy loans may accelerate a Lapse in insurance coverage.When you take a partial surrender or policy loan, the Cash Value of your policy available for allocation to the Sub-Accounts and/or Fixed Account is reduced and you lose the ability to generate Sub-Account investment return on the surrendered/loaned amounts.Thus, the remainder of your policy's Cash Value would have to generate enough investment return to cover policy and Sub-Account charges to keep the policy In Force (at least until you repay the policy loan or make another Premium payment).Partial surrenders may also decrease the Death Benefit and total Specified Amount.Policy loans do not participate in positive Investment Experience which may increase the risk of Lapse or the need to make additional Premium payments to keep the policy In Force.The policy does have a Grace Period and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. 2 Reduction of the Death Benefit A partial surrender could, and a policy loan would, decrease the policy’s Death Benefit, depending on how the Death Benefit option relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment of modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract. For example, distributions and loans from modified endowment contracts may be currently taxable as ordinary income and not as a return of investment. For more detailed information concerning the tax consequences of this policy please see the Taxes provision. For detailed information regarding tax treatment of modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision. Consult a qualified tax adviser on all tax matters involving your policy. The proceeds of a life insurance contract are includible in the insured's gross estate for federal income tax purposes if either (a) the proceeds are payable to the executor of the estate of the insured, or (b) the insured, at any time within 3 years prior to his or her death, possessed any incident of ownership in the policy.For this purpose, the Treasury Regulations provide that the term"incident of ownership" is to be construed very broadly, and includes any right that the insured may have with respect to the economic benefits in the policy, such as the power to change the beneficiary, surrender or cancel the policy, assign (or revoke the assignment of) the policy, pledge the policy for a loan, obtain a loan against the surrender value of the contract, etc.Consult a qualified tax adviser on all tax matters involving your policy. Fixed Investment Option Transfer Restrictions and Limitations We will not honor a request to transfer Cash Value to or from the fixed investment option until after the first policy year.After the first policy year, we may require transfer requests from the fixed investment option be made within 30 days of the end of a calendar quarter, but not within 12 months of a previous request.We may also limit what percentage of Cash Value, fixed investment option value, or variable account value that you may transfer to or from a fixed investment option. Sub-Account Limitations Frequent trading among the Sub-Accounts may dilute the value of Accumulation Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue their stated investment objectives.This could result in less favorable Investment Experience and a lower Cash Value.Some mutual funds held by the Sub-Accounts assess a short-term trading fee in order to minimize the potentially adverse effects of short-term trading on the mutual fund.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot ensure that we have eliminated these risks. Sub-Account Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in each mutual fund's prospectus.Read each mutual fund's prospectus before investing. 3 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy.The rates in these tables may be rounded up to the nearest one-hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy, or transfer Cash Value between investmentoptions. Transaction Fees Charge When Charge is Deducted Amount Deducted Sales Load1 Without Accumulation Rider2 Upon making a Premium payment Maximum: $65 from each $1,000 of Premium Currently: $55 from each $1,000 of Premium With Accumulation Rider3 Upon making a Premium payment Maximum: $25 from each $1,000 of Premium Currently: $25 from each $1,000 of Premium Premium Taxes1 Upon making a Premium payment Maximum: $35 from each $1,000 of Premium Currently: $35 from each $1,000 of Premium Short-Term Trading Fee4 Upon transfer of Sub-Account value out of a Sub-Account within 60 days after allocation to that Sub-Account Maximum: $10 per $1,000 transferred Currently: $10 per $1,000 transferred Illustration Charge5 Upon requesting an illustration Maximum: $25 Currently: $0 Partial Surrender Fee Upon a partial surrender Maximum: lesser of $25 or 2% of the amount surrendered, from the policy's Cash Value Currently: $0 Surrender Charge6 Without Accumulation Rider7 Upon surrender,policy Lapse, or certain Specified Amount decreases Maximum: $52.46 per $1,000 of Specified Amount Minimum: $0.41per $1,000 of Specified Amount Representative: an age 35 male select preferred non-tobacco with a Specified Amount of $500,000and a complete surrender of the policy in the first year Upon surrender or policy Lapse $9.30 per $1,000 of Specified Amount from the policy's Cash Value With Accumulation Rider8 Upon surrender, policy Lapse, or certain Specified Amount decreases Maximum: $50.84 per $1,000 of Specified Amount Minimum: $0.35 per $1,000 of Specified Amount Representative: an age 35 male select preferred non-tobacco with a Specified Amount of $500,000, Death Benefit Option 1; no surrender charge waiver option is elected and a complete surrender of the policy in the first year. Upon a complete surrender that qualifies as an Internal Revenue Code Section 1035 exchange $12.12 per $1,000 of Specified Amount from the policy's Cash Value Overloan Lapse Protection Rider Charge9 Upon invoking the Rider Maximum: $42.50 per $1,000 of Cash Value Minimum: $1.50 per $1,000 of Cash Value Representative: an Attained Age 85 Insured with a Cash Value of $500,000 Upon invoking the Rider $32 per $1,000 of Cash Value Continued on Next Page 4 Transaction Fees Continued Accelerated Death Benefit Rider Charge10 Administrative Expense Charge Upon invoking the Rider Maximum: $250.00 Currently: $250.00 Rider Charge Upon invoking the Rider Maximum: $200 per $1,000 of Unadjusted Accelerated Death Benefit Payment Minimum: $30.00 per $1,000 of Unadjusted Accelerated Death Benefit Payment Representative: an Insured of any age or sex, an assumed life expectancy of 1 year, and an assumed interest rate of 5% and a risk charge of 5%. Upon invoking the Rider $100 per $1,000 of Cash Value Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses. Periodic Charges Other Than Mutual Fund Operating Expenses11 Charge When Charge is Deducted Amount Deducted From Cash Value Cost of Insurance Charge12 Monthly Maximum: $83.34 per $1,000 of Net Amount At Risk Minimum: $0.00 per $1,000 of Net Amount At Risk Without Accumulation Rider13 Representative: an age 35 male select preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.10 per $1,000 of Net Amount At Risk With Accumulation Rider14 Representative: an age 35 male select preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.03 per $1,000 of Net Amount At Risk Mortality and Expense Risk Charge Without Accumulation Rider15 Monthly Maximum: $0.67 per $1,000 of variable Cash Value Currently: $0.67 per $1,000 of variable Cash Value With Accumulation Rider16 Monthly Maximum: $0.25 per $1,000 of variable Cash Value Currently: $0.00 per $1,000 of variable Cash Value Continued on Next Page 5 Periodic Charges Other Than Mutual Fund Operating Expenses continued11 Administrative Per Policy Charge Without Accumulation Rider Monthly Maximum: $20 per policy Currently: $20 per policy With Accumulation Rider Monthly Maximum: $25 per policy Currently: $25 per policy Underwriting and Distribution Charge Without Accumulation Rider17 Monthly Maximum: $0.20 per $1,000 of Base Policy Specified Amount Minimum: $0.04 per $1,000 of Base Policy Specified Amount Representative: an issue of age 35, in the first policy year, male select preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.08 per $1,000 of Base Policy Specified Amount With Accumulation Rider18 Monthly Maximum: $1.18 per $1,000 of Base Policy Specified Amount Minimum: $0.02 per $1,000 of Base Policy Specified Amount Representative: an issue age 35, in the first policy year, male select preferred non-tobacco with a Specified Amount of $500,000and Death Benefit Option One Monthly $0.20 per $1,000 of Base Policy Specified Amount Policy Loan Interest Charge19 Without Accumulation Rider Annually Maximum: 4.50% of outstanding policy loan Currently: 4.50% of outstanding policy loan With Accumulation Rider Annually Maximum: 3.90% of outstanding policy loan Currently: 3.90% of outstanding policy loan Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Pages for more information on the costs applicable to your policy. 6 Periodic Charges Other Than Mutual Fund Operating Expenses For Riders20 Rider Charge When Rider Charge is Deducted Amount Deducted from Cash Value Adjusted Sales Load Life Insurance Rider Charge Monthly Maximum: for each 1% of Premium Load replaced, $0.14 for each $1,000 of aggregate Premiums Currently for each 1% of Premium Load replaced, $0.14 for each $1,000 of aggregate Premiums Children’s Term Insurance Rider Charge Monthly Maximum: $0.43 per $1,000 of Rider Specified Amount Currently: $0.43 per $1,000 of Rider Specified Amount Long-term Care Rider Charge21 Monthly Maximum: $28.65 per $1,000 of Rider Net Amount At Risk Minimum: $0.00 per $1,000 of Rider Net Amount At Risk Representative: an Attained Age 35 male select preferred non-tobacco Monthly $0.02 per $1,000 of Rider Net Amount At Risk Spouse Life Insurance Rider Charge22 Monthly Maximum: $10.23 per $1,000 of Rider Specified Amount Minimum: $0.10 per $1,000 of Rider Specified Amount Representative Spouse: an Attained Age 35 female non-tobacco with a Rider Specified Amount of $100,000 Monthly $0.11 per $1,000 of Rider Specified Amount Accidental Death Benefit Rider Charge23 Monthly Maximum: $0.75 per $1,000 of Rider Specified Amount Minimum: $0.05 per $1,000 of Rider Specified Amount Representative: an Attained Age 35 male select preferred non-tobacco with a Rider Specified Amount of $100,000 Monthly $0.06 per $1,000 of Rider Specified Amount Waiver of Monthly Deductions Rider Charge24 Monthly Maximum: $855 per $1,000 of Waiver of Monthly Deduction Benefit Minimum: $85 per $1,000 of Waiver of Monthly Deduction Benefit Representative: an age 35 male select preferred non-tobacco with a Specified Amount of $500,000 and Death Benefit Option One Monthly $85 per $1,000 of Waiver of Monthly Deduction Benefit Premium Waiver Rider Charge25 Monthly Maximum: $315 per $1,000 of Premium Waiver Benefit Minimum: $42 per $1,000 of Premium Waiver Benefit Representative: an age 35 male select preferred non-tobacco Monthly $42 per $1,000 of Premium Waiver Benefit Continued on Next Page 7 Periodic Charges Other Than Mutual Fund Operating Expenses For Riders20 (continued) Additional Term Insurance Rider Charge26 Without Accumulation Rider27 Monthly Maximum: $83.34per $1,000 of Rider Death Benefit Minimum: $0.02 per $1,000 of Rider Death Benefit Representative: an issue age 35 male, in the first policy year,select preferrednon-tobacco, with a Rider Specified Amount of $250,000, and a Total Specified Amount of $500,000 Monthly $0.05 per $1,000 of Rider Death Benefit With Accumulation Rider28 Monthly Maximum: $83.34 per $1,000 of Rider Death Benefit Minimum: $0.02 per $1,000 of Rider Death Benefit Representative: an issue age 35 male, in the first policy year, select preferred non-tobacco with a Rider Specified Amount of $250,000 and a Total Specified Amount of $500,000 Monthly $0.03 per $1,000 of Rider Death Benefit Extended Death Benefit Guarantee Rider Charge29 Monthly Maximum: $0.16 per $1,000 of base Specified Amount Minimum: $0.01 per $1,000 of base Specified Amount Representative: an issue age 35 male, select preferred non-tobacco, with an Extended Death Benefit Guarantee Percentage of 100%, a lifetime Extended Death Benefit Guarantee Duration,and a base Specified Amount of $500,000 Monthly $0.06 per $1,000 of base Specified Amount Accumulation Rider – Surrender Charge Waiver Option Charge30 Option 1 – Full Surrender Charge Waiver Monthly Maximum: $0.20 per $1,000 of Base Policy Specified Amount Minimum: $0.05 per $1,000 of Base Policy Specified Amount Representative: an issue age 35, male or female, any underwriting class, any Death Benefit Option, and any Specified Amount. Monthly $0.12 per $1,000 of Base Policy Specified Amount Option 2 – Partial Surrender Charge Waiver Monthly Maximum: $0.10 per $1,000 of Base Policy Specified Amount Minimum: $0.03 per $1,000 of Base Policy Specified Amount Representative: an issue age 35, male or female, any underwriting class, any Death Benefit Option, and any Specified Amount. Monthly $0.05 per $1,000 of Base Policy Specified Amount Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Page for more information on the costs applicable to your policy. 8 The next item shows the minimum and maximum total operating expenses, as of December 31, 2007, charged by the underlying mutual funds that you may pay periodically during the time that you own the policy.More detail concerning each mutual fund's fees and expenses is contained in the mutual fund's prospectus.Please contact us, at the telephone numbers or address on the first page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) Minimum 0.27% Maximum 1.45% 9 1 We deduct one charge comprised of the Sales Load and Premium Taxes.On the Policy Data Page and throughout this prospectus, this combined charge is referred to as the Premium Load.For additional information, refer to "Sales Load" and "Premium Taxes" sections of this prospectus. 2 For policies without the Accumulation Rider, the Sales Load varies by policy based on the amount of premium paid and length of time the policy has been In Force.The maximum Sales Load shown in the table is the guaranteed maximum rate charged during the first five policy years.The current Sales Load shown in the table is the current rate applicable during each of the first five policy years for premium paid up to the commissionable target premium in each year. 3 For policies with the Accumulation Rider, the Sales Load varies by policy based on the amount of premium paid.The maximum Sales Load shown in the table is the guaranteed maximum that may be charged in any policy year.The current Sales Load shown in the table is the current rate applicable in all policy years for premium paid up to the commissionable target premium in each year. 4Short-Term Trading Fees are only assessed in connection with Sub-Accounts that correspond to underlying mutual funds that assess a short-term trading fee to the variable account.Some underlying mutual funds may refer to short-term trading fees as redemption fees.Sub-Accounts that may assess a short-term trading fee are identified in with an "†" symbol in the "Variable Investment Options" section of this prospectus and in the Sub-Account descriptions provided in Appendix A. 5If we begin to charge for illustrations, you will be expected to pay the Illustration Charge in cash at the time of the request.This charge will not be deducted from the policy's Cash Value. 6 When assessed, the Surrender Charge is taken from the policy’s Cash Value.For a additional information, refer to the "Surrender Charges" section of this prospectus. 7 For policies without the Accumulation Rider, the Surrender Charge varies by policy based on Insured’sAttained Age, sex, underwriting class, Total Specified Amount and Base Policy Specified Amount, and premium paid during the first two policy years after the Policy Date or effective date of a Base Policy Specified Amount increase.The maximum Surrender Charge calculation assumes: the Insured is a male, age 72, standard tobacco; the Specified Amount is $100,000;the aggregate premium paid during the first two policy years exceeds the surrender target premium; and a full surrender is taken during the first policy year.The minimum Surrender Charge calculation assumes the Insured is female; issue age 3; nontobacco; the Specified Amount is $10,000,000 or more, the aggregate premium paid during the first two policy years equals the minimum premium required at issue; and a full surrender is taken in policy year 14. The charges shown may not be representative of the charges that a particular policy owner may pay. 8 For policies with the Accumulation Rider, the Surrender Charge varies by policy based on the Insured’s Attained Age, sex, Death Benefit option, Total Specified Amount and Base Policy Specified Amount, and premium paid during the first policy year after the Policy Date or effective date of a Base Policy Specified Amount increase.The maximum Surrender Charge calculation assumes: the Insured is a male; issue age 68; Death Benefit Option 1 or 3, the Specified Amount is $1,000,000; and the aggregate first year premium exceeds the surrender target premium; no surrender charge waiver option is elected; and a full surrender is taken during either of the first two policy years.The minimum Surrender Charge calculation assumes: the Insured is a female; issue age 3; Death Benefit Option 1 or 3, the Specified Amount is $10,000,000 or more, the aggregate first year Premium equals the minimum premium required at issue; no surrender charge waiver option is elected; and a full surrender is taken during the 10th policy year.The charges shown may not be representative of the charges that a particular policy owner may pay. 9The Overloan Lapse Protection Rider Charge varies by policy based on Attained Age of the Insured and the policy's Cash Value.This charge is deducted proportionally from the Sub-Accounts and the Fixed Account. 10 The Accelerated Death Benefit Rider Charge is comprised of two sets of charges; an Administrative Expense Charge and a Rider Charge. The Accelerated Death Benefit Rider Charge varies based on prevailing interest rates and the life expectancy of the Insured upon payment of the accelerated death benefit. The maximum charge assumes: an interest rate of 15%; a risk charge of 5%; and a 1 year life expectancy for the Insured. The minimum charge assumes: an interest rate of 4%; a risk charge of 2%; and a life expectancy for the Insured that is less than or equal to 3 months. For a detailed description of the charges, including an example, see the "Accelerated Death Benefit Rider" section of this prospectus. 11Except for the Mortality and Risk Expense Charge which is only deducted proportionally from the Sub-Accounts, all charges described in the "Periodic Charges Other Than Mutual Fund Operating Expenses" table are taken proportionally from the Sub-Accounts and the Fixed Account. 12 The Cost of Insurance Charge varies by policy based on individual characteristics of the Insured.For a detailed description of the Cost of Insurance Charge see the "Cost of Insurance Charge" section of this prospectus. 13 For policies without the Accumulation Rider, the maximum charge assumes: the Insured is a male; issue age 45; policy year 75; standard tobacco; and a Base Policy Specified Amount of $100,000. The minimum charge assumes: the Insured is either male or female; Attained Age 121; any underwriting classification; any Base Policy Specified Amount; and any policy year on or after the policy anniversary the Insured reached Attained Age 121.The charges shown may not be representative of the charges that a particular policy owner may pay. 14 For policies with the Accumulation Rider, the maximum charge assumes: the Insured is a male; issue age 85; policy year 35; standard tobacco; and a Base Policy Specified Amount less than $250,000.Other sets of assumptions may also produce the maximum 10 charge.The minimum charge assumes: the Insured is either male or female; Attained Age 121; any underwriting classification; any Base Policy Specified Amount; and any policy year on or after the policy anniversary the Insured reached Attained Age 121. The charges shown may not be representative of the charges that a particular policy owner may pay. 15 For policies without the Accumulation Rider, the Mortality and Expense Risk Charge varies by policy based on the amount of the policy's Cash Value allocated to the Sub-Accounts and length of time the policy has been In Force.The maximum Mortality and Expense Risk Charge shown in the table reflects the guaranteed maximum that may be charged in any policy month during the first 15 policy years based on any dollar amount allocated to the variable Sub-Accounts.The current Mortality and Expense Risk Charge shown assumes a policy during the first 15 policy years and variable Cash Value of $250,000 or less.For additional informationrefer to the "Mortality and Risk Expense Charge " of this prospectus. 16 For policies with the Accumulation Rider, the Mortality and Expense Risk Charge varies by policy based on the amount of the policy's Cash Value allocated to the Sub-Accounts.The maximum Mortality and Expense Risk Charge shown in the table reflects the maximum that may be charged in any policy month based on any dollar amount allocated to the variable Sub-Accounts.On a current basis, the Mortality and Expense Risk Charge is $0.00.For additional information refer to the "Mortality and Risk Expense Charge" section of this prospectus. 17 For policies without the Accumulation Rider, the Underwriting and Distribution Charge varies by policy based on the Attained Age of the Insured and the Base Policy Specified Amount in effect on the Policy Date or effective date of a Base Policy Specified Amount increase. The maximum charge shown assumes: policy year 1; any issue age; a Base Policy Specified Amount of $250,000; and the guaranteed maximum rate is being charged. The minimum charge assumes: policy year 1;the Insured is either male or female; issue age 0; any underwriting classification; a Base Policy Specified Amount $10,000,000 or more; and current rates are being charged. The charges shown may not be representative of the charges that a particular policy owner may pay. For a more detailed description of the charge, see the "Underwriting and Distribution Charge" section of this prospectus. 18 For policies with the Accumulation Rider, the Underwriting and Distribution Charge varies by policy based on the Attained Age of the Insured, Death Benefit option in effect, and the Base Policy Specified Amount on the Policy Date or effective date of a Base Policy Specified Amount increase.The maximum charge assumes: policy year 1; an issue age of 85; Base Policy Specified Amount of $250,000 or less; Death Benefit Option 2 is in effect; and the guaranteed maximum rate is being charged.The minimum charge assumes: policy year 1; an issue age of 0; Base Policy Specified Amount of $10,000,000 or more; Death Benefit Option 1 is in effect; and current rates are being charged.The charges shown may not be representative of the charges that a particular policy owner may pay.For a more detailed description of the charge see the "Underwriting and Distribution Charge" section of this prospectus. 19For more information, see the "Net Effect of Policy Loans" section of this prospectus. 20All charges described in the "Periodic Charges Other Than Mutual Fund Operating Expenses For Riders" table are taken proportionally from the Sub-Accounts and the Fixed Account. 21The Long-Term Care Rider Charge assessed will vary based on individual characteristics of the Insured. The maximum charge assumes: the Insured is a female, Attained Age 99, standard tobacco with a Substandard Rating table P. The minimum charge assumes: the Insured is either male or female; Attained Age 100; and any underwriting classification. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Long-Term Care Rider Charge see the "Long-Term Care Rider" section of this prospectus. 22 The Spouse Life Insurance Rider Charge will vary based on individual characteristics of the Insured's spouse. The maximum charge assumes: the insured spouse is a male, Attained Age 69, standard tobacco with a Substandard Rating of table F; a flat extra charge of $1.25 per $1,000 per month; and a Rider Specified Amount of $25,000. The minimum charge assumes: the insured spouse is female, Attained Age 21, standard non-tobacco, no Substandard Rating or flat extra charge; and a Rider Specified Amount of $100,000. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Spouse Life Insurance Rider Charge see the "Spouse Life Insurance Rider" section of this prospectus. 23The Accidental Death Benefit Rider Charge will vary based on individual characteristics of the Insured. The maximum charge assumes: the Insured is Attained Age 69, with a Substandard Rating of table P. The minimum charge assumes: the Insured is Attained Age 5, with no Substandard Rating. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Accidental Death Benefit Rider Charge see the "Accidental Death Benefit Rider" section of this prospectus. 24 The Waiver of Monthly Deductions Rider Charge will vary based on individual characteristics of the Insured. The maximum charge assumes: the Insured is Attained Age 59, with a Substandard Rating of table H.The minimum charge assumes: the Insured is male, Attained Age 18, with no Substandard Rating. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Waiver of Monthly Deductions Rider Charge see the "Waiver of Monthly Deductions Rider" section of this prospectus. 11 25The Premium Waiver Rider Charge varies by policy based on the premium waiver benefit elected and individual characteristics of the Insured.The maximum and minimum charges shown in the table assume monthly Premium payments of $1,000.The maximum charge assumes: monthly Premium payments of $1,000; the Insured is a female, Attained Age 64, with a Substandard Rating of table H. The minimum charge assumes: monthly Premium payments of $1,000; the Insured is male, Attained Age 18;and any underwriting classification. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Premium Waiver Rider Charge see the "Premium Waiver Rider" section of this prospectus. 26The Additional Term Insurance Rider Charge varies by policy based on individual characteristics of the Insured and whether the Accumulation Rider is also elected.The monthly charge is a product of the Rider’s monthly cost of insurance rate and the Rider Death Benefit.For a detailed description of the Additional Term Insurance Rider Charge see the "Additional Term Insurance Rider" section of this prospectus. 27 For policies without the Accumulation Rider, the maximum charge assumes: the Insured is either male or female; Attained Age 119; any underwriting classification with a Substandard Rating of Table P; and any Total Specified Amount.Other sets of assumptions may also produce the maximum charge.The minimum charge assumes: the Insured is female, issue age 5, policy year 1, and a Total Specified Amount of $1,000,000. The charges shown may not be representative of the charges that a particular policy owner may pay. 28 For policies with the Accumulation Rider, the maximum charge assumes: the Insured is either male or female and Attained Age 119; any underwriting classification with a Substandard Rating of table P; and any Total Specified Amount.Other sets of assumptions may also produce the maximum charge.The minimum charge assumes: the Insured is female; issue age 5; non-tobacco; policy year 1; and a Total Specified Amount of at least $1,000,000.The charges shown may not be representative of the charges that a particular policy owner may pay. 29 The Extended Death Benefit Guarantee Rider charge varies by policy based on the Insured’s sex, Issue Age, underwriting class and the elected duration of the Specified Amount to be guaranteed by this Rider.The maximum charge assumes: the Insured is either male or female; any issue age; any underwriting classification; and elected lifetime duration of the Specified Amount to be guaranteed by this Rider. The minimum charge assumes: the Insured is female, issue age 18; select preferred non-tobacco; and a 20 year duration of the Specified Amount to be guaranteed by this Rider. The charge is deducted proportionally from the Sub-Accounts and Fixed Account. The charges shown may not be representative of the charges that a particular policy owner may pay. For a detailed description of the Extended Death Benefit Guarantee Rider Charge see the "Extended Death Benefit Guarantee Rider" section of this prospectus. 30 The Accumulation Rider – Surrender Charge Waiver Option Charge varies by the option elected, if any; and the Insured’s Attained Age on the Policy Date or effective date of a Base Policy Specified Amount increase.The maximum charge reflects the guaranteed maximum that may be assessed in any policy year for any issue age.The minimum charge assumes the Insured is issue age 0; and current rates apply.For a more detailed description of the Surrender Charge Waiver Options, refer to the "Accumulation Rider" section of the prospectus. 12 Policy Investment Options You designate how your Net Premium payments are allocated among the Sub-Accounts and/or the fixed investment options.Allocation instructions must be in whole percentages and the sum of the allocations must equal 100%. Fixed Investment Option There is currently one fixed investment option available under the policy: the Fixed Account.Net Premium that you allocate to the fixed investment option is held in the fixed account, which is part of our general account. The general account is not subject to the same laws as the separate account and the SEC has not reviewed the disclosures in this prospectus relating to the fixed investment option. The general account contains all of our assets other than those in the separate accounts, and funds the fixed investment options.These assets are subject to our general liabilities from business operations and are used to support our insurance and annuity obligations.We bear the full investment risk for all amounts allocated to the fixed investment options.The amounts you allocate to a fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying interest crediting rates that we set. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of no less than 3%.Interest crediting rates are set at the beginning of each calendar quarter.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual interest crediting rate may not exceed the guaranteed interest crediting rate.Premiums applied to the policy at different times may receive different interest crediting rates.The interest crediting rate may also vary for new Premiums versus Sub-Account transfers.Interest that we credit to the fixed investment option may be insufficient to pay the policy’s charges. Variable Investment Options The variable investment options available under the policy are Sub-Accounts that correspond to mutual funds that are registered with the SEC.The mutual funds' registration with the SEC does not involve the SEC's supervision of the management or investment practices or policies of the mutual funds.The mutual funds listed are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Policy owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the separate account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the policy may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Policy owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the separate account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Each Sub-Account’s assets are held separately from the assets of the other Sub-Accounts, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Accounts.The result is that each Sub-Account operates independently of the other Sub-Accounts so the income or losses of one Sub-Account will not affect the Investment Experience of any other Sub-Account.The Sub-Accounts available through this policy are listed below.For more information on the mutual funds, please refer to "Appendix A: Sub-Account Information" or the prospectus for the mutual fund. AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series I Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund –Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Energy Portfolio: Service Class 2† · VIP Equity-Income Portfolio: Service Class* · VIP Freedom 2010 Portfolio: Service Class♦ · VIP Freedom 2020 Portfolio: Service Class♦ · VIP Freedom 2030 Portfolio: Service Class♦ · VIP Growth Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class* · VIP Mid Cap Portfolio: Service Class · VIP Overseas Portfolio: Service Class R† 13 Franklin Templeton Variable Insurance Products Trust · Franklin Income Securities Fund: Class 2 · Franklin Small Cap Value Securities Fund: Class 1 · Franklin Templeton VIP Founding Funds Allocation Fund: Class 2♦ · Templeton Foreign Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Forty Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class* M Fund, Inc. · Brandes International Equity Fund · Business Opportunity Value Fund · Frontier Capital AppreciationFund · Turner Core Growth Fund MFSÒ Variable Insurance Trust · MFS Value Series: Initial Class Nationwide Variable Insurance Trust ("NVIT") · American Funds NVIT Asset Allocation Fund: Class II · American Funds NVIT Bond Fund: Class II · American Funds NVIT Global Growth Fund: Class II · American Funds NVIT Growth Fund: Class II · American Funds NVIT Growth-Income Fund: Class II · Federated NVIT High Income Bond Fund: Class III*† · Gartmore NVIT Emerging Markets Fund: Class III† · Gartmore NVIT International Equity Fund: Class VI† · Lehman Brothers NVIT Core Plus Bond Fund: Class I · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Neuberger Berman NVIT Socially Responsible Fund: Class II · NVIT Cardinal Aggressive Fund: Class I♦ · NVIT Cardinal Balanced Fund: Class I♦ · NVIT Cardinal Capital Appreciation Fund: Class I♦ · NVIT Cardinal Conservative Fund: Class I♦ · NVIT Cardinal Moderate Fund: Class I♦ · NVIT Cardinal Moderately Aggressive Fund: Class I♦ · NVIT Cardinal Moderately Conservative Fund: Class I♦ · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class I (formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT Health Sciences Fund: Class III† (formerly, Nationwide NVIT Global Health Sciences Fund: Class III) · NVIT International Index Fund: Class VI† · NVIT Investor Destinations Funds: Class II (formerly, Nationwide NVIT Investor Destinations Funds: Class II) Ø NVIT Investor Destinations Conservative Fund: Class II♦ (formerly, Nationwide NVIT Investor Destinations Conservative Fund: Class II) Ø NVIT Investor Destinations Moderately Conservative Fund: Class II♦ (formerly, Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II) Ø NVIT Investor Destinations Moderate Fund: Class II♦ (formerly, Nationwide NVIT Investor Destinations Moderate Fund: Class II) Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II♦ (formerly, Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II) Ø NVIT Investor Destinations Aggressive Fund: Class II♦ (formerly, Nationwide NVIT Investor Destinations Aggressive Fund: Class II) · NVIT Mid Cap Growth Fund: Class I (formerly, Nationwide NVIT Mid Cap Growth Fund: Class I) · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class I (formerly, Nationwide NVIT Money Market Fund: Class I) · NVIT Multi-Manager International Growth Fund: Class III† · NVIT Multi-Manager International Value Fund: Class III† (formerly, NVIT International Value Fund: Class III) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Large Cap Value Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I) · NVIT Multi-Manager Small Cap Value Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I) · NVIT Multi-Manager Small Company Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Company Fund: Class I) · NVIT Nationwide Fund: Class I · NVIT Short Term Bond Fund: Class II · NVIT Technology and Communications Fund: Class III† (formerly, Nationwide NVIT Global Technology and Communications Fund: Class III) · NVIT U.S. Growth Leaders Fund: Class I (formerly, Nationwide NVIT U.S. Growth Leaders Fund: Class I) · Van Kampen NVIT Comstock Value Fund: Class I* · Van Kampen NVIT Multi Sector Bond Fund: Class I* · Van Kampen NVIT Real Estate Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares 14 T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class I* *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. ♦These underlying mutual funds invest in other underlying mutual funds.Therefore, a proportionate share of the fees and expenses of the acquired underlying mutual funds are indirectly borne by investors. Valuation of Accumulation Units We account for the value of your interest in the Sub-Accounts by using Accumulation Units.The number of Accumulation Units associated with a given Premium allocation is determined by dividing the dollar amount of Premium you allocated to the Sub-Account by the Accumulation Unit value for the Sub-Account, which is determined at the end of the Valuation Period that the allocation was received.The number of Accumulation Units a given Net Premium allocation purchases will not change.However, the value of each Accumulation Unit will vary daily based on the Investment Experience of the mutual fund in which the Sub-Account invests. On each day that the New York Stock Exchange ("NYSE") is open, each of the mutual funds in which the Sub-Accounts invest will determine its Net Asset Value ("NAV") per share.We use each mutual fund's NAV to calculate the daily Accumulation Unit value for the corresponding Sub-Account.Note, however, that the Accumulation Unit value will not equal the mutual fund's NAV This daily Accumulation Unit valuation process is referred to as "pricing" the Accumulation Units. We will price Accumulation Units on any day that the NYSE is open for business.Any transaction that you submit on a day when the NYSE is closed will not be effective until the next day that the NYSE is open for business.Accordingly, we will not price Accumulation Units on these recognized holidays: ●New Year's Day ●Independence Day ●Martin Luther King, Jr. Day ●Labor Day ●Presidents’ Day ●Thanksgiving ●Good Friday ●Christmas ●Memorial Day In addition, we will not price Accumulation Units if: (1) trading on the NYSE is restricted; (2) an emergency exists making disposal or valuation of securities held in the separate account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described in items (2) and (3) exist. Any transactions that we receive after the close of the NYSE will be effective as of the next Valuation Period that the NYSE is open. How Sub-Account Investment Experience is Determined The number of Accumulation Units in your policy will not change unless you add, remove, or transfer Premium, or for deduction of charges from the Sub-Accounts.However, the value of those Accumulation Units will vary daily depending on the Investment Experience of the mutual fund in which the Sub-Account invests.We account for these performance fluctuations by using a "net investment factor", as described below, in our daily Sub-Account valuation calculations.Changes in the net investment factor may not be directly proportional to changes in the NAV of the mutual fund shares. We determine the net investment factor for each Sub-Account on each Valuation Period by dividing (a) by (b), where: (a)is the sum of: · the NAV per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b) is the NAV per share of the mutual fund determined as of the end of the immediately preceding Valuation Period. At the end of each Valuation Period, we determine the Sub-Account's Accumulation Unit value.The Accumulation Unit value for any Valuation Period is determined by multiplying the Accumulation Unit value as of the prior Valuation Period by the net investment factor for the Sub-Account for the current Valuation Period. Transfers Among and Between the Policy Investment Options Sub-Account Transfers Policy owners may request transfers to or from the Sub-Accounts once per valuation day, subject to the terms and conditions described in this prospectus and the prospectuses of the underlying mutual funds. Neither the policies nor the mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").If you intend to use an active trading strategy, you should consult your registered representative and request information on 15 other Nationwide policies that offer mutual funds that are designed specifically to support active trading strategies. We discourage (and will take action to deter) short-term trading in this policy because the frequent movement between or among Sub-Accounts may negatively impact other investors in the policy.Short-term trading can result in: · the dilution of the value of the investors' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (i.e., keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this policy from the negative impact of these practices, we have implemented, or reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted. Policy owners remaining in the affected Sub-Account will bear any resulting increased costs. Short-term Trading Fees.Some mutual funds assess a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the mutual fund.These fees compensate the mutual fund for any negative impact on fund performance resulting from short-term trading.Some underlying mutual funds may refer to short-term trading fees as "redemption fees." U.S. Mail Restrictions.We monitor transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a policy may appear on these reports if the policy owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring in a given Valuation Period.For example, if a policy owner executes multiple transfers involving 10 Sub-Accounts in 1 day, this counts as 1 transfer event.A single transfer occurring in a given Valuation Period that involves only 2 Sub-Accounts (or one Sub-Account if the transfer is made to or from a fixed investment option) will also count as 1 transfer event. As a result of this monitoring process, we may restrict the form in which transfer requests will be accepted.In general, we will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the policy owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the policy owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the policy owner to submitting transfer requests via U.S. mail. Each January 1st, we will start the monitoring anew, so that each policy starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts.Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple policy owners.These multi-contract advisers will be required by Nationwide to submit all transfer requests via U.S. mail. Other Restrictions.We reserve the right to refuse or limit transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by us to constitute harmful trading practices, may be restricted. Any restrictions that we implement will be applied consistently and uniformly.In the event a restriction we impose results in a transfer request being rejected, we will notify you that your transfer request has been rejected.If a short-term trading fee is assessed on your transfer, we will provide you a confirmation of the amount of the fee assessed. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and 16 (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or requests to exchange into an underlying mutual fund upon instruction from the underlying mutual fund.We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or requests to exchange into an underlying mutual fund.If an underlying mutual fund refuses to accept a purchase or request to exchange into the underlying mutual fund submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. Fixed Investment Option Transfers Prior to the policy’s Maturity Date, you may make transfers involving the fixed investment option (the Fixed Account).These transfers will be in dollars.We reserve the right to limit the number of times and frequency of transfers involving the fixed investment option.Specifically, we may prohibit you from transferring to or from the fixed investment option before the end of the first policy year and we may limit you to 1 transfer every 12 months. Transfers to the Fixed Investment Option.On transfers tothe fixed investment option, we may prohibit you from transferring more than 25% of the Cash Value allocated to the Sub-Accounts as of the close of business on the prior Valuation Period.Additionally, we reserve the right to refuse any transfer to the fixed investment options if that fixed investment option’s Cash Value comprises more than 30% of the policy’s Cash Value. Transfers from the Fixed Investment Option.On transfers fromthe Fixed Account, we may prohibit you, in any policy year, from transferring more than 25% of the Cash Value of the Fixed Account as of the end of the previous policy year (subject to state restrictions).Transfers out of the fixed investment option will be on a last-in, first-out basis (LIFO). Any restrictions that we implement will be applied consistently and uniformly. Submitting a Transfer Request You can submit transfer requests in writing to our Home Office via first class U.S. mail. We may also allow you to use other methods of communication, such as fax, telephone, or through our website.Our contact information is on the first page of this prospectus.We will use reasonable procedures to confirm that transfer instructions are genuine and will not be liable for following instructions that we reasonably determine to be genuine.Forms of communication other than via first class U.S. Mail are subject to the short-term trading limitations described in the Transfers among and between the "Policy Investment Options" section of this prospectus. In addition, anycomputer system or telephone can experience slowdowns or outages that could delay or prevent our ability to process your request.Although we have taken precautions to help our systems handle heavy usage, we cannot promise complete reliability under all circumstances.If you are experiencing problems, please make your transfer request in writing. When we have received your transfer request we will process it at the end of the current Valuation Period.This is when the Accumulation Unit value will be next determined.For more information regarding valuation of Accumulation Units, see "Valuation of Accumulation Units" section of this prospectus. The Policy Generally The policy is a legal contract.It will comprise and be evidenced by: a written contract; any Riders; any endorsements; the Policy Data Page; and the application, including any supplemental application.The benefits described in the policy and this prospectus, including any optional riders or modifications in coverage, may be subject to our underwriting and approval.We will consider the statements you make in the application as representations, and we will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation.If you make an error or misstatement on the application, we will adjust the Death Benefit and Cash Value accordingly. Any modification (or waiver) of our rights or requirements under the policy must be in writing and signed by our president or corporate secretary.No agent may bind us by making any promise not contained in the policy. We may modify the policy, our operations, or the separate account’s operations to meet the requirements of any law (or regulation issued by a government agency) to which the policy, our company, or the separate account is subject.We may modify the policy to assure that it continues to qualify as a life insurance contract under the federal tax laws.We will notify you of all modifications and we will make appropriate endorsements to the policy. The policy is nonparticipating, meaning that we will not be contributing any operating profits or surplus earnings toward the policy Proceeds. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. 17 Policy Owner and Beneficiaries Policy Owner.The policy belongs to the owner named in the application.You, as policy owner, may exercise all policy rights and options while the Insured is alive.You may also change the policy, but only in accordance with its terms.You may name a contingent owner who will become the policy owner if the policy owner dies before Proceeds become payable.Otherwise, ownership will pass to the policy owner’s estate, if the policy owner is not the Insured. You may name different policy owners or contingent owners (so long as the Insured is alive) by submitting a written request to our Home Office.Any such change request will become effective as of the date signed.There may be adverse tax consequences to changing parties of the policy. Beneficiaries.The principal right of a beneficiary is to receive the Death Benefit upon the Insured's death, while the policy is In Force.As long as the Insured is alive, you may name more than one beneficiary, designate primary and contingent beneficiaries, change or add beneficiaries, and/or direct us to distribute the Proceeds other than as described below. If a primary beneficiary dies before the Insured, we will pay the Death Benefit to the remaining primary beneficiaries.Unless you specify otherwise, we will pay multiple primary beneficiaries in equal shares.A contingent beneficiary will become the primary beneficiary if all primary beneficiaries die before the Insured and before any Proceeds become payable.You may name more than one contingent beneficiary.Unless you specify otherwise, we will also pay multiple contingent beneficiaries in equal shares. To change or add beneficiaries, you must submit a written request to us at our Home Office.A change request is effective as of the date we record it at our Home Office. Purchasing a Policy The policy is available for Insureds between the age of 0 and Attained Age 85.To purchase the policy, you must submit to us a completed application and the required initial Premium payment as stated on the Policy Data Page. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical examination) before we will issue a policy.We can provide you with the details of our underwriting standards.We reserve the right to reject any application for any reason permitted by law.We also reserve the right to modify our underwriting standards on a prospective basis for newly issued policies at any time. The minimum initial Specified Amount is $100,000.We reserve the right to modify the minimum Specified Amount on a prospective basis for newly issued policies at any time. Initial Premium Payment.The amount of your required initial Premium payment will depend on the following factors: the initial Specified Amount, Death Benefit option elected, any Riders elected, and the Insured's age, sex, health, and activities.You may pay the initial Premium to our Home Office or to our authorized representative.The initial Premium payment must be at least $50.The initial Premium payment will not be applied to the policy until the underwriting process is complete. Depending on the right to examine law of the state in which you live, initial Net Premium designated to be allocated to the Sub-Accounts may not be so allocated immediately upon our receipt.(Any initial Net Premium designated to be allocated to fixed investment options will be so allocated immediately upon receipt.)If you live in a state that requires us to refund the initial Premium upon exercise of the free look provision, we will hold all of the initial Net Premium designated to be allocated to the Sub-Accounts in the available money market Sub-Account until the free look period expires.At the expiration of the free look period, we will transfer the variable account Cash Value to the Sub-Accounts based on the allocation instructions in effect at the time of the transfer.If you live in a state that requires us to refund the Cash Value upon exercise of the free look provision, we will allocate all of the initial Net Premium to the available money market Sub-Account.On the next Valuation Period, we will allocate all of the Cash Value to the designated Sub-Accounts based on the allocation instructions in effect at that time. Insurance Coverage.Issuance of full insurance coverage requires that the Insured meet all underwriting requirements, the required initial Premium is paid, and the policy is delivered while the Insured is alive.We will not delay delivery of the policy to increase the likelihood that the Insured is not living at the time of policy delivery.Depending on the outcome of our underwriting process, more or less Premium may be necessary for us to issue the policy.We also have the right to reject any application for insurance, in which case we will return your Premium payment within 2 business days of the date we make the decision to reject your application. After we approve an application, insurance coverage will begin and will be In Force on the Policy Date shown on the Policy Data Page.Changes in the Specified Amount (which may only be requested after the first policy year) will be effective on the next monthly policy anniversary after we approve the change request. Insurance coverage will end upon the Insured's death, when we begin to pay the Proceeds, or when the policy reaches the Maturity Date, unless it is extended.Coverage can also end if the policy Lapses. Temporary Insurance Coverage.Temporary insurance coverage (of an amount equal to the Specified Amount, up to $1,000,000) may be available for no charge before full insurance coverage takes effect.You must submit a temporary insurance agreement and make an initial Premium payment.The amount of this initial Premium payment will depend on the initial Specified Amount, your choice of Death Benefit option, and any Riders you elect, and the Insured's age, sex, health, and activities.Temporary insurance coverage will remain In Force for no more than 60 days from the date of the temporary insurance agreement.If full coverage is denied, the temporary insurance coverage will terminate 5 days from the date we mail a termination notice (accompanied by a refund equal to the Premium payment you submitted).If full coverage is approved, the temporary insurance coverage will terminate on the date that full insurance coverage takes effect.Allocation of the initial Net Premium will be determined by the right to examine law of the state in which you live, as discussed above. 18 Right to Cancel (Examination Right) For a limited time, you may cancel the policy and receive a refund.You may cancel your policy during the free look period.The free look period expires ten days after you receive the policy or longer if required by state law.If you decide to cancel during the free look period, return the policy to the sales representative who sold it, or to us at our Home Office, along with your written cancellation request. Your written request must be received, if returned by means other than U.S. mail, or post-marked, if returned by U.S. mail, by the last day of the free look period.When you cancel the policy during the free look period the amount we refund will be the Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If we do not receive your policy at our Home Office on the close of business on the date the free look period expires, you will not be allowed to cancel your policy free of charge.Within 7 days, we will refund the amount prescribed by law.If the policy is canceled, we will treat the policy as if it was never issued. Premium Payments This policy does not require a payment of a scheduled Premium amount to keep it In Force.It will remain In Force as long as the conditions that cause a policy to Lapse do not exist.However, we will send scheduled Premium payment reminder notices to you according to the Premium payment schedule shown on the Policy Data Page.If you decide to make an additional Premium payment, you must send it to our Home Office.Each Premium payment must be at least $50.Upon request, we will furnish Premium payment receipts. You may make additional Premium payments at any time while the policy is In Force, subject to the following: · We may require satisfactory evidence of insurability before accepting any additional Premium payment that results in an increase in the policy’s Net Amount At Risk. · We will refund Premium payments that exceed the applicable premium limit established by the IRS to qualify the policy as a contract for life insurance. · We will monitor Premiums paid and will notify you when the policy is in jeopardy of becoming a modified endowment contract.For more information regarding modified endowment contracts, see "Periodic Withdrawals, Non-Periodic Withdrawals and Loans" beginning on page 47. · We may require that policy Indebtedness be repaid before we accept any additional Premium payments. Premium payments will be allocated according to the allocation instructions in effect at the time the Premium is received. Cash Value We will determine the Cash Value at least monthly.At the end of any given Valuation Period, the Cash Value is equal to the sum of: · the value of the Accumulation Units allocated to the Sub-Accounts; · amounts allocated to the fixed investment option, including credited interest; and · amounts allocated to the policy loan account, including credited interest. Surrenders and policy charges and deductions will reduce the Cash Value.Thus, the Cash Value will fluctuate daily and there is no guaranteed Cash Value.Accordingly, if the Cash Value is a factor in calculating a benefit associated with the policy, the value of that benefit will also fluctuate.The loan account is part of our General Account and will not be affected by the Investment Experience of the Sub-Accounts. While they are both part of our General Account, the fixed investment option and the loan account are credited interest at different rates. If the policy is surrendered, the Cash Value will be reduced by the amount of any outstanding policy loans and unpaid charged interest in the loan account to calculate the Cash Surrender Value. Changing the Amount of Insurance Coverage After the first policy year, you may request to change the Specified Amount.However, no change will take effect unless the new Cash Surrender Value would be sufficient to keep the policy In Force for at least 3 months.Changes to the Specified Amount will typically alter the Death Benefit.For more information, see "Changes in the Death Benefit Option," beginning on page 44. Any request to increase the Specified Amount must be at least $50,000 and the Insured must be Attained Age 85 or younger at the time of the request.An increase in the Specified Amount may cause an increase in the Net Amount At Risk.Because the Cost of Insurance Charge is based on the Net Amount At Risk, and because there will be a separate cost of insurance rate for the increase, this will usually cause the policy's Cost of Insurance Charge to increase.An increase in the Specified Amount may require you to make larger or additional Premium payments in order to avoid Lapsing the policy.To increase the Specified Amount, you must submit a written request to our Home Office and you must provide us with evidence of insurability that satisfies our underwriting standards. You may request to decrease the Specified Amount.We apply Specified Amount decreases to the most recent Specified Amount increase, and continue applying the decrease backwards, ending with the original Specified Amount.Decreases to the Specified Amount may decrease the dollar amount of policy charges calculated per $1,000 of Specified Amount or Net Amount at Risk (including any rider charges so calculated), depending on the death benefit option elected and the amount of the Cash Value.Decreases may also result in a Surrender Charge being assessed.For more information, see "Surrender Charges" beginning on page 22. We will deny any request to reduce the Specified Amount below the minimum Specified Amount shown on the Policy Data Page.We will also deny any request that would disqualify the policy as a contract for life insurance.To decrease the Specified Amount, you must submit a written request to our Home Office. 19 Changes to the Specified Amount will become effective on the next monthly policy anniversary after we approve the requestunless you request and we approve a different date.We reserve the right to limit the number of Specified Amount changes to 1 increase and 1 decrease each policy year. Right of Conversion Within 24 months of the Policy Date, you may elect by written request to transfer 100% of your Cash Value allocated to the variable Sub-Accounts into the fixed investment option without regard to any restrictions otherwise applicable to such transfers.For more information see "Fixed Investment Option Transfers" beginning on page 17.To invoke this right, you must submit your request to our Home Office on our specified forms.This election is irrevocable. Once your request has been processed, subsequent transfers out of the fixed investment option will be prohibited and your policy will no longer participate in the Investment Experience of the Sub-Accounts.In effect, your policy will be come a fixed life insurance policy, and the policy's Cash Value will be credited with the fixed account's interest rate.In addition, the following will apply: · The asset rebalancing service and dollar cost averaging programs will no longer be available for election.If asset rebalancing and/or dollar cost averaging were elected prior to your request these programs will terminate. · Mortality and Expense Risk Charges will no longer be deducted after conversion because they are only deducted from Cash Value allocated to the variable Sub-Accounts. · All other benefits, services, riders, and charges, including loans and full and partial surrenders, will continue and/or continue to be available after your request for conversion, subject the same terms applicable prior to your request for conversion. Exchanging the Policy You may request to exchange the policy for another policy offered by us at the time that is a plan of permanent fixed life insurance.This is not a contractual right of the policy and we may refuse such a request.To make an exchange with us you will surrender this policy and use its Cash Surrender Value to purchase the new policy we underwrite on the Insured’s life, subject to: (i) our approval and; (ii) the Insured (a) satisfies our underwriting standards of insurability and (b) you pay all costs associated with the exchange.You may transfer Indebtedness to the new policy. You must submit your exchange request to our Home Office on our specified forms.The policy must be In Force and not in a Grace Period.The exchange may have adverse tax consequences.The new policy will take effect on the exchange date only if the Insured is alive.This policy will terminate when the new policy takes effect.A Surrender Charge may be assessed at the time of the exchange.For more information regarding whether a Surrender Charge will apply, see "Surrender Charges" beginning on page 22. Terminating the Policy There are several ways that the policy can terminate.You may surrender the policy for its Cash Surrender Value (which may result in adverse tax consequences).Coverage under the policy will end when we receive your written request to surrender the policy at our Home Office.The policy will automatically terminate when the Insured dies, the policy matures, or the Grace Period ends. Assigning the Policy You may assign any rights under the policy while the Insured is alive.If you do, your beneficiary’s interest will be subject to the person(s) to whom you have assigned rights.Your assignment must be in writing and will become effective on the date we record it at our Home Office.Your assignment will be subject to any outstanding policy loans. Reminders, Reports, and Illustrations Upon request, we will send you scheduled Premium payment reminders and transaction confirmations.We will also send you semi-annual and annual reports that show: · the Specified Amount; · minimum monthly Premiums; · Premiums paid; · all charges since the last report; · the current Cash Value; · the Cash Surrender Value; and · Indebtedness. Confirmations of individual financial transactions, such as transfers, partial Surrenders, loans, etc., are generated and mailed automatically.Copies may be obtained by calling our service center or submitting a written request.You may receive information faster from us and reduce the amount of mail you receive by signing up for our eDelivery program.We will notify you by e-mail when important documents, like statements and prospectuses, are ready for you to view, print, or download from our secure server.If you would like to choose this option, go to www.nationwide.com/login. We will send these reminders and reports to the address you provide on the application unless directed otherwise.At any time after the first policy year, you may ask for an illustration of future benefits and values under the policy. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple policy owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the policy owner(s).Household delivery will continue for the life of the policies.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. 20 Standard Policy Charges We will take deductions from Premium payments and/or the Cash Value to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the charges assessed under the policy.We begin to deduct monthly charges from your policy's Cash Value on the Policy Date.If you have a policy loan, a complete description of how interest is credited and charged results in costs to you is described in the "Policy Loans" section of this prospectus. Sales Load We deduct the Sales Load (as part of the Premium Load) from each Premium payment to compensate us for our sales expenses.We may waive the Sales Load on the initial Premium paid into this Policy as part of a sponsored exchange program to another policy we offer through Nationwide Life and Annuity Insurance Company or our parent company, Nationwide Life Insurance Company, as permitted under the securities laws and/or rules or by order of the Securities and Exchange Commission. If you do not elect the Accumulation Rider:On a guaranteed basis, the maximum Sales Load is: Policy Year Percentage of all premium paid 1-5 6.5% 6-15 4.5% 16+ 1.5% On a current basis, the Sales Load assessed is: Policy Year Percentage of premium paid up to the commissionabletarget premium amount Percentage of premium paid in excess of the commissionable target premium amount 1-5 5.5% 1.5% 6-15 3.5% 1.5% 16+ 1.5% 1.5% If you do elect the Accumulation Rider: On a guaranteed basis, the maximum Sales Load is 2.5% of all premium paid in any Policy Year. On a current basis, the Sales Load assessed is 2.5% of each premium paid, unless the Additional Term Rider is also elected at issue.If the Additional Term Insurance Rider is also elected at issue, a reduced Sales Load will be assessed on a current basis for annualized premium in excess of the commissionable target premium until such time as any increase or decrease is made to the Base Policy Specified Amount and/or the Additional Term Insurance Rider except increases or decreases due to a Death Benefit option change that preserves the Net Amount At Risk.If applicable, such reduction will vary based on the portion of the Total Specified Amount attributable to the Additional Term Rider, subject to a minimum Sales Load on premium in excess of the commissionable target premium of 0.75%. Premium Taxes We deduct Premium Taxes (as part of the Premium Load) from each Premium payment to reimburse us for state and local premium taxes (at the estimated rate of 2.25%) and for federal premium taxes (at the estimated rate of 1.25%).The current (and guaranteed maximum) Premium Tax is $35 per $1,000 of Premium.This amount is not the actual amount of the tax liability we incur.It is an estimated amount.If the actual tax liability is more or less, we will not adjust the charge retroactively. A Note on the Premium Load. We deduct a Premium Load from each Premium payment to partially reimburse us for our sales expenses and Premium taxes, and certain actual expenses, including acquisition costs.The Premium Load also provides revenue to compensate us for assuming risks associated with the policy, and revenue that may be a profit to us. Short-Term Trading Fees Some mutual funds offered in the policy may assess (or reserve the right to assess) a short-term trading fee (sometimes called "redemption fee" by the mutual fund) in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-Term Trading Fees are intended to compensate the mutual fund (and policy owners with interests allocated in the Sub-Account) for the negative impact on mutual fund performance that may result from frequent, short-term trading strategies.Short-Term Trading Fees are not intended to affect the large majority of policy owners not engaged in such strategies. Any Short-Term Trading Fee assessed by any mutual fund available in conjunction with the policy will equal 1% of the amount determined to be engaged in short-term trading.Short-Term Trading Fees will only apply to those Sub-Accounts corresponding to mutual funds that charge such fees (see the mutual fund's prospectus).Any Short-Term Trading Fees paid are retained by the mutual fund and are part of the mutual fund’s assets.Policy owners are responsible for monitoring the length of time allocations are held in any particular Sub-Account.We will not provide advance notice of the assessment of any applicable Short-Term Trading Fee. For a complete list of the Sub-Accounts that assess (or reserve the right to assess) a Short-Term Trading Fee, please see "Appendix A" later in this prospectus. If a Short-Term Trading Fee is assessed, the mutual fund will charge the separate account 1% of the amount determined to be engaged in short-term trading.The separate account will then pass the Short-Term Trading Fee on to the specific policy owner that engaged in short-term trading by deducting an amount equal to the Short-Term Trading Fee from that policy owner's Sub-Account value.All such fees will be remitted to the mutual fund; none of the fee proceeds will be retained by us or the separate account. When multiple allocations are made to a Sub-Account that is subject to Short-Term Trading Fees, transfers out of that Sub-Account will be considered to be made on a first in/first out (FIFO) basis for purposes of determining Short-Term Trading 21 Fees.In other words, Accumulation Units held the longest time will be treated as being transferred first, and Accumulation Units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the Short-Term Trading Fees, including: · scheduled and systematic transfers, such as those associated with dollar cost averaging programs and asset rebalancing programs; · policy loans; · full or partial surrenders; or · payment of the Proceeds. New share classes of certain currently available mutual funds may be added as investment options under the policy.These new share classes may require the assessment of Short-Term Trading Fees.When these new share classes are added, new Premiums and transfers to the Sub-Accounts in question may be limited to the new share class. Illustration Charge Currently, we do not assess an Illustration Charge, which would compensate us for the administrative costs of generating the illustration.However, we may, in the future, assess an Illustration Charge, which will not exceed $25 per illustration requested.Any Illustration Charge must be paid incash at the time of the illustration request.The Illustration Charge will not be deducted from the policy's Cash Value. Partial Surrender Fee Currently, we do not deduct a Partial Surrender Fee, which would compensate us for the administrative costs associated with calculating and generating the surrender amount.However, we may, in the future, assess a Partial Surrender Fee.The Partial Surrender fee assessed to each surrender will not exceed the lesser of $25 or 2% of the amount surrendered.Any Partial Surrender Fee assessed will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. Surrender Charges We deduct a Surrender Charge from the Cash Value if you surrender or Lapse the policy.Also, if you increase the Base Policy Specified Amount, and then reduce the Base Policy Specified Amount to less than it was before the increase, we will deduct a Surrender Charge from the Cash Value.The Surrender Charge is assessed to compensate us for policy underwriting expenses and sales expenses, including processing applications, conducting medical exams, determining insurability (and the Insured’s underwriting class), and establishing policy records.Thus, the Surrender Charge is comprised of two components: the underwriting component and the sales component. The underwriting component equals the product of the Base Policy Specified Amount and the administrative target factor.(The administrative target factor is actuarially derived and is used to determine how much we should charge per Premium payment for underwriting expenses.)The administrative target factor varies by the Total Specified Amount and the Insured's Attained Age on the Policy Date or effective date of a Specified Amount increase.Tables showing the Administrative Target Factors can be found in the "Maximum Surrender Charge Calculation without the Accumulation Rider" and "Maximum Surrender Charge Calculation with the Accumulation Rider" sections of the Statement of Additional Information to this prospectus. The sales component is the lesser of the following two amounts: (1) the surrender target premium, which is the product of the Base Policy Specified Amount, divided by 1,000, and the surrender target factor; and (2) the sum of all premium payments you : (a) during the first two policy years make after the Policy Date or effective date of a Specified Amount increase if you do not elect the Accumulation Rider; or (b) during first policy year make after the Policy Date or effective date of a Specified Amount increase if you do elect the Accumulation Rider. The surrender target factor is actuarially derived and is used to determine how much we should charge per Premium payment for sales expenses.The surrender target factor varies: · by the Insured's sex, Attained Age andunderwriting classification on the Policy Date or effective date of a Specified Amount increase, if you do not elect the Accumulation Rider; or · by the Insured's sex and Attained Age on the Policy Date or effective date of a Specified Amount increase if you do elect the Accumulation Rider. Tables showing the Surrender Target Factors can be found in the "Maximum Surrender Charge Calculation without the Accumulation Rider" and"Maximum Surrender Charge Calculation with the Accumulation Rider" sections of the Statement of Additional Information to this prospectus. The initial Surrender Charge is the sum of the underwriting component and a percentage that varies: · by the Insured’s issue age and sex on the Policy Date or effective date of a Specified Amount increase, and ranges between 24% to 65%of the sales component if you do not elect the Accumulation Rider; or · if you do elect the Accumulation Rider, by the Insured’sissue age, sex, the Total Specified Amount, and Death Benefit option on the Policy date or effective Date of a Specified Amount increase, and ranges between 21% to 85% of the sales component. Tables showing the applicable Surrender Charge Percentage can be found in the "Maximum Surrender Charge Calculation without the Accumulation Rider" and"Maximum Surrender Charge Calculation without the Accumulation Rider" sections of the Statement of Additional Information to this prospectus. Generally, Surrender Charges will be greater for Insureds who are older or in poor health and less for Insureds who are younger or in good health.For a given policy owner, larger Specified Amounts will produce greater Surrender Charges.In addition, Surrender Charges will increase with the amount of Premium you pay: 22 (a)during the first two policy years after the Policy Date or effective date of a Specified Amount increase if you do not elect Accumulation Rider; or (b)during the first policy year after the Policy Date or effective date of a Specified Amount increase if you do elect the Accumulation Rider, up to the surrender target premium defined in (1) of the sales component description above.Surrender Charges based on premium paid equal to the surrender target premium represent the maximum Surrender Charges we are permitted by law to apply for a particular policy.Paying premium in excess of the surrender target premium will not impact your Surrender Charges. When considering the potential impact of Surrender Charges, you should remember that variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.Attempting to minimize your Surrender Charges by choosing a lower Specified Amount may result in inadequate death benefit coverage, and paying less Premium in the early policy years to minimize Surrender Charges may result in higher Cost of Insurance Charges and a greater chance your policy could lapse.You should consult with your registered representative and carefully weigh all relevant benefit and charge factors, including the Accumulation Rider's surrender charge waiver options, together with your goals in purchasing this policy. Depending on the policy year of the surrender and the Insured's age at the time of policy issuance or at the time an increase becomes effective, the actual Surrender Charge paid will be a decreasing percentage of the initial Surrender Charge, asset forth in the following tables: Reduction of Surrender Charges without the Accumulation Rider Number of completed years from the Policy Date or effective date of Specified Amount Increase: Surrender Charge, as a percentage of the initial Surrender Charge: Issue Ages 0-49 Issue Ages 50+ 1 100% 100% 2 100% 100% 3 100% 92.5% 4 95% 85.0% 5 87.5% 77.5% 6 80.0% 70.0% 7 72.5% 60.0% 8 65.0% 50.0% 9 57.5% 40.0% 10 50.0% 30.0% 11 40.0% 20.0% 12 30.0% 10.0% 13 20.0% 0% 14 10.0% 0% 15 and thereafter 0% 0% Reduction of Surrender Charges with the Accumulation Rider* Number of completed years from the Policy Date or effective date of Specified Amount Increase: Surrender Charge, as a percentage of the initial Surrender Charge: Issue Ages 0-49 Issue Ages 50+ 1 100% 100% 2 100% 100% 3 100% 95.0% 4 100% 95.0% 5 95.0% 80.0% 6 85.0% 65.0% 7 70.0% 60.0% 8 52.0% 45.0% 9 30.0% 30.0% 10 8.3% 8.3% 11 and thereafter 0.0% 0.0% * If you elected a Surrender Charge waiver option under the Accumulation Rider, refer to the "Accumulation Rider" section of this prospectus for the applicable surrender charge reduction schedule. The Base Policy Specified Amount in effect on the Policy Date and each increase to the Base Policy Specified Amount (referred to as "segments") will have its own Surrender Charge.The Surrender Charge for each segment, when added together, will equal your total Surrender Charge. If you do not elect the Accumulation Rider: Surrender Charges for an increase are only 60% of the Surrender Charge for a corresponding initial segment in each policy year. If you do elect the Accumulation Rider:Surrender Charges for an increase are 100% of the Surrender Charge for a corresponding initial segment in each policy year. See "Appendix C:Surrender Charge Examples without the Accumulation Rider" and "Appendix D: Surrender Charge Examples with the Accumulation Rider" for more information and examples showing how the Surrender Charge is calculated. Any Surrender Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. We will waive the Surrender Charge of your policy if you elect to surrender it in exchange for a plan of permanent fixed life insurance offered by us, as described in the "Exchanging the Policy" section beginning on page 20, subject to the following: · the exchange and waiver is be subject to your providing us new evidence of insurability and our underwriting approval; and · you have not elected anyof these Riders: 1. Premium Waiver Rider; 2. Waiver of Monthly Deductions Rider; or 3.Long-Term Care Rider. 23 Cost of Insurance Charge We deduct a Cost of Insurance Charge from the policy's Cash Value on the Policy Date and on each monthly anniversary of the Policy Date to compensate us for providing expected mortality benefits, and to reimburse us for certain actual expenses, including acquisition costs and state and federal taxes.This charge also provides revenue to compensate us for assuming certain risks associated with the policy, and revenue that may be profit to us.The Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. The Cost of Insurance Charge is the product of the Net Amount At Risk and the cost of insurance rate.The cost of insurance rate will vary by the Insured’s sex, issue age, underwriting class, any Substandard Ratings, how long the policy has been In Force, the Total Specified Amount, and whether or not you elect the Accumulation Rider.The cost of insurance rates are based on our expectations as to future mortality and expense experience.There will be a separate cost of insurance rate for the initial Base Policy Specified Amount and any Base Policy Specified Amount increase.The cost of insurance rates will never be greater than those shown on the Policy Data Pages plus any monthly flat extra charge assessed for Substandard Ratings. A flat extra charge represents an added cost due to an increased risk of providing life insurance. A flat extra charge is associated with non-medical factors such as occupation, aviation, driving, or other factors that present an increased exposure to accident or health hazards. The flat extra charge is the product of the Net Amount at Risk and the flat extra rate which ranges between $2.00 and $25.00 per $1,000 of Net Amount at Risk. The flat extra charge is shown on the Policy Data Page. We will uniformly apply a change in any cost of insurance rate for Insureds of the same age, sex, underwriting class, and any Substandard Ratings and Specified Amount, if their policies have been In Force for the same length of time.If a change in the cost of insurance rates causes an increase to your Cost of Insurance Charge, your policy’s Cash Value could decrease.If a change in the cost of insurance rates causes a decrease to your Cost of Insurance Charge, your policy's Cash Value could increase. Effect of the Accumulation Rider:The guaranteed maximum Cost of Insurance Charge rates are the same whether or not you elect the Accumulation Rider.However, on a current basis, rates will also vary based on whether or not the rider is elected. Generally, if you do elect the Accumulation Rider, current Cost of Insurance Charge rates will be lower during the first five policy years, and higher thereafter, than if you do not elect the Accumulation Rider.Refer to the "Accumulation Rider" section of this prospectus for additional information. Please request an illustration with and without the Accumulation Rider to determine its impact on the current Cost of Insurance Charges for your policy. Mortality and Expense Risk Charge We deduct a monthly Mortality and Expense Risk Charge from the policy's Cash Value allocated to the Sub-Accounts on each monthly anniversary of the Policy Date to compensate us for assuming the risk associated with mortality and expense costs. This charge also provides revenues to compensate us for assuming certain risks associated with the policy, and revenues that may be profit to us.The mortality risk is that the Insured will not live as long as expected.The expense risk is that the costs of issuing and administering the policy will be more than expected.The Mortality and Expense Risk Charge will be deducted proportionally from your Sub-Account allocations. If you do not elect the Accumulation Rider:The maximum guaranteed Mortality and Expense Risk Charge on an annualized basis is equal to: Policy Years 1 – 15 Policy Years 16+ Charge for all Variable Cash Value $8.00 per $1,000 $3.00 per $1,000 This means that on a guaranteed basis, the Mortality and Expense Risk Charge rate will decrease the longer your policy remains In Force. On a current basis, the Mortality and Expense Risk Charge on an annualized basis is equal to: Policy Years 1 – 15 Policy Years 16+ Charge for first $250,000 of Variable Cash Value $8.00 per $1,000 $3.00 per $1,000 Charge for Variable Cash Value in excess of $250,000 $3.00 per $1,000 $2.00 per $1,000 This means that on a current basis, the Mortality and Expense Risk Charge rate will decrease the longer your policy remains In Force and as greater amounts of Cash Value are allocated to the variable Sub-Accounts, subject to allocation of sufficient dollar amounts to qualify for the lower current rates. If you do elect the Accumulation Rider:The maximum guaranteed Mortality and Expense Risk Charge is equal to an annualized rate of $3.00 per $1,000 of all variable Cash Value for all policy years.Currently, the amount of the Mortality and Expense Risk Charge that is assessed is $0.00. Administrative Per Policy Charge We deduct a monthly Administrative Per Policy Charge from the policy's Cash Value to reimburse us for the costs of maintaining the policy, including accounting and record-keeping.The Administrative Per Policy Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. If you do not elect the Accumulation Rider:The maximum guaranteed Administrative Per Policy Charge is $20 per month in the first policy year and $10 per month thereafter.Currently, the Administrative Per Policy Charge is $20 per month in the first policy year and $5 per month thereafter. 24 If you do elect the Accumulation Rider:The maximum guaranteed Administrative Per Policy Charge is $25 per month in the first policy year and $10 per month thereafter. Currently, the Administrative Per Policy Charge is $25 per month in the first policy year and $10 per month thereafter. Underwriting and DistributionCharge We deduct a monthly Underwriting and Distribution Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The Base Policy Specified Amount in effect on the Policy Date and each increase to the Base Policy Specified Amount (referred to as "segments") will have its own Underwriting and Distribution Charge.The Underwriting and Distribution Charge for each segment, when added together, will equal your total Underwriting and Distribution Charge. The Underwriting and Distribution Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations If you do not elect the Accumulation Rider:The guaranteed maximum Underwriting and Distribution Charge for all ages is $0.20 per $1,000 of the first $250,000 of Base Policy Specified Amount, and $0.10 per $1,000 of Base Policy Specified Amount in excess of $250,000.On a guaranteed basis, this charge is assessed for 7 years for Specified Amounts issued at ages 0-39, and 5 years for Specified Amounts issued at age 40 or higher, measured from the Policy Date for the initial Base Policy Specified Amount, and from the effective date of any increase in the Base Policy Specified Amount. On a current basis the Underwriting and Distribution Charge varies by the Insured’s Attained Age and the Base Policy Specified Amount and is assessed for 5 years from the Policy Date or the effective date of a Base Policy Specified Amount increase for all issue ages.Currently, we charge rates lower than the guaranteed maximum.Any change in current rates will be applied uniformly for Insureds with the same issue age, Base Policy Specified Amount, and the Death Benefit option in effect at the time of determination. Examples for how to calculate the monthly dollar amount of this charge can be found in the "Appendix E: Underwriting and Distribution Charge Examples without the Accumulation Rider" section of this prospectus.For current rates applicable to your policy, please request an illustration, or contact our service center. If you do elect the Accumulation Rider:The Underwriting and Distribution Charge varies by the Insured’s Attained Age, Base Policy Specified Amount, and the Death Benefit option in effect on the Policy Date or effective date of a Base Policy Specified Amount increase.The Underwriting and Distribution Charge will be assessed for 10 years measured from the Policy Date for the initial Base Policy Specified Amount, and from the effective date of any increase in the Base Policy Specified Amount. Based on the above three factors, the maximum guaranteed Underwriting and Distribution Charge rates are obtained for an Attained Age 85 Insured with Death Benefit option 2 in effect on the Policy Date or effective date of a Base Policy Specified Amount increase, and are as follows: $1.18 per $1,000 of the first $250,000 of Base Policy Specified Amount, $1.01 per $1,000 of Base Policy Specified Amount from $250,000 to $500,000, and $1.01 per $1,000 of Base Policy Specified Amount in excess of $500,000. A complete table of the guaranteed maximum rates is provided in the Statement of Additional Information to this prospectus which is available on request. On as current basis we may charge rates lower than the guaranteed maximums.Any change in current rates will be applied uniformly for Insureds with the same issue age, Base Policy Specified Amount, and the Death Benefit option in effect at the time of determination. Examples for how to calculate the monthly dollar amount of this charge can be found in the "Appendix F: Underwriting and Distribution Charge Examples with the Accumulation Rider" section of this prospectus.For current rates applicable to your policy, please request an illustration or contact our service center. Mutual Fund Operating Expenses In addition to the charges listed above, there are also charges associated with the mutual funds in which the Sub-Accounts invest.While you will not pay these charges directly, they will affect the value of the assets you have allocated to the Sub-Accounts because these charges are reflected in the underlying mutual fund prices that we subsequently use to value your Sub-Account units.Please see the underlying mutual funds’ prospectuses for additional information about these charges.You may request FREE OF CHARGE copies of the prospectus for any of the underlying mutual funds available under the policy.Information on how to contact us is located on the front page of this prospectus. Reduction of Charges The policy may be purchased by individuals, corporations, and other entities.We may reduce or eliminate certain charges (Sales Load, Surrender Charge, administrative charges, Cost of Insurance Charge, or other charges) where the size or nature of the group allows us to realize savings with respect to sales, underwriting, administrative or other costs.Where prohibited by state law, we will not reduce charges associated with the policy. We determine the eligibility and the amount of any reduction by examining a number of factors, including: the number of policies owned with different insureds; the total premium we expect to receive; the total cash value of commonly owned policies; the nature of the relationship among individual insureds; the purpose for which the policies are being purchased; the length of time we expect the individual policies to be in force; any rider elections; and any other circumstances which are rationally related to the expected reduction in expenses. We may lower commissions to the selling broker-dealer and/or increase charge back of commissions paid for policies sold with reduced or eliminated charges.If you have questions about whether your policy is eligible for reduction of any charges, please consult with your registered representative for more specific information.Your registered 25 representative can answer your questions and where appropriate can provide you with illustrations demonstrating the impact of any reduced charges for which you may be eligible. We may change both the extent and the nature of the charge reductions.Any charge reductions will be applied in a way that is not unfairly discriminatory to policy owners and will reflect the differences in costs of services we provide. Entities considering purchasing the policy should note that in 1983, the U.S. Supreme Court held in Arizona Governing Committee v. Norris that certain annuity benefits provided by employers' retirement and fringe benefit programs may not vary between men and women on the basis of sex.The policies are based upon actuarial tables that distinguish between men and women unless the purchaser is an entity and requests that we use non-sex distinct tables.Thus the policies generally provide different benefits to men and women of the same age.Accordingly, employers and employee organizations should consider, in consultation with legal counsel, the impact of Norris on any employment related insurance or benefit program before purchasing this policy. A Note on Charges During a policy's early years, the expenses we incur in distributing and establishing the policy exceed the deductions we take.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long-term financial investment.Accordingly, we have designed the policy with features and investment options that we believe support and encourage long-term ownership. We make many assumptions and account for many economic and financial factors when we establish the policy's fees and charges.The following is a discussion of some of the factors that are relevant to the policy's pricing structure. Distribution, Promotional, and Sales Expenses.Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." The total compensation is determined as a function of premium paid up to the commissionable target premium, "CTP" and premium paid in excess of CTP.For a particular policy, CTP is calculated based on the Base Policy Specified Amount and an actuarially derived factor. The maximum total compensation we pay to any broker-dealer firm in conjunction with policy sales,or Base Policy Specified Amount increases, is: If you do not elect the Accumulation Rider:145% of premiums paid during the first two Policy Years up to the CTP, plus 5% any premium paid in excess of the CTP during the first two Policy Years, and 5% of all premium paid after the second Policy Year. If you do elect the Accumulation Rider: · if no surrender charge waiver option is elected, 145% of premiums paid during the first Policy Year up to the CTP, plus 5% any premium paid in excess of the CTP during the first Policy Year, and 5% of all premium paid after the first Policy Year; or · if either surrender charge waiver is elected, 180% of premiums paid during the first Policy Year up to the CTP (60% in the first Policy Year and 30% in each of the second through the fifth Policy Years), plus 5% of any premium paid in excess of the CTP during the first Policy Year, and 5% of all premium paid after the first Policy Year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the applicable maximum stated above.Commission may also be paid as an asset-based amount instead of a premium based amount.If an asset-based commission is paid, it will not exceed 0.20% of the non-loaned cash value per year. The actual amount and/or forms of total compensation we pay depend on factors such as the level of premiums we receive from respective broker-dealer firms and the scope of services they provide.Some broker-dealer firms may not receive maximum total compensation. Individual registered representatives typically receive a portion of the commissions/total compensation we pay, depending on their arrangement with their broker-dealer firm.If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative. Information on Underlying Mutual Fund Payments Our Relationship with the Underlying Mutual Funds.The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The separate account aggregates policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The separate account (not the policy owners) is the underlying mutual fund shareholder.When the separate account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the policy (as discussed above), which benefit the underlying mutual funds by providing policy owners with Sub-Account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the policy and may pay us or our affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the policy. Types of Payments We Receive.In light of the above, the underlying mutual funds or their affiliates make certain payments to us or our affiliates (the "payments").The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may 26 be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the underlying mutual funds, and achieving a profit. We or our affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. We took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the policies (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, we would have imposed higher charges under the policy. Amount of Payments We Receive.For the year ended December 31, 2007, the underlying mutual fund payments we and our affiliates received from the underlying mutual funds did not exceed 0.55% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through other variable policies that we and our affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the underlying mutual funds attributable to the policy, we and our affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to the amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds.We may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable policies that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the policy in relation to its features and benefits when making your decision to invest.Please note that higher policy and underlying mutual fund fees and charges have a direct effect on your investment performance. Policy Riders and Rider Charges You may purchase one or more Riders available under the policy to meet your specific needs.Rider availability varies by state. We will assess any Rider charge by taking deductions from the Cash Value to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the Rider charges.We begin to deduct monthly Rider charges from your policy's Cash Value on the Policy Date or on the first monthly policy anniversary after the Rider is elected. Please note: The charge for certain Riders may be treated as a distribution from the policy for income tax purposes.For a general discussion of the tax treatment of distributions from a policy, see "Taxes, Periodic Withdrawals, Non-Periodic Withdrawals, and Loans," below, and consult with your tax advisor. Overloan Lapse Protection Rider The Overloan Lapse Protection Rider prevents the policy from Lapsing due to Indebtedness by providing a guaranteed paid-up insurance benefit.The Rider is dormant until specifically invoked by the policy owner, at which time the policy is assessed a one-time charge.Invocation of the Rider enables the policy owner of a substantially depleted policy (due to outstanding loans) to avoid the negative tax consequences associated with lapsing a life insurance policy (consult a qualified tax advisor for more details).All policies for which the guideline premium/cash value corridor life insurance qualification test is elected will automatically receive the Overloan Lapse Protection Rider (state law permitting).This Rider is not available for policies for which the cash value accumulation life insurance qualification test is elected.Refer to the Minimum Required Death Benefit section of this prospectus for additional information regarding these tests. The policy owner is eligible to invoke the Overloan Lapse Protection Rider when outstanding Indebtedness reaches a certain percentage of the policy's Cash Value.This percentage varies based on the Insured’s Attained Age.The first time the policy's outstanding Indebtedness reaches the percentage that makes the policy eligible for invocation of the Rider, Nationwide will send a letter to the policy owner notifying them of the policy's eligibility to invoke the Rider.The letter 27 will also describe the Rider, its cost, and its guaranteed benefits. In addition, the following conditions must be met in order to invoke the Rider: · the Insured is Attained Age 75 or older, · the policy has been In Force for at least 15 years, · the policy's Cash Value is at least $100,000, · at the time of policy issuance, you selected the guideline premium/cash value corridor tax test to qualify the policy for life insurance, andbased on our records of your Premium payments, the entire cost basis of the policy (for tax purposes) has been withdrawn. You need not invoke the Rider immediately upon notification of eligibility.The Rider may be invoked at any time, provided that the above conditions are met and the policy remains In Force. Please Note:Election of this Rider may impact other provisions of your Policy including certain other riders. After Nationwide receives your request to invoke the Rider, Nationwide will adjust the policy, as follows: 1. If not already in effect, the Death Benefit option will be changed to Death Benefit Option One. 2. The Specified Amount will be adjusted to equal the lesser of: (1) the Specified Amount immediately before you invoked the Rider, or (2) the Specified Amount that will cause the Death Benefit to equal the minimum required death benefit. 3. Any non-loaned Cash Value (after deduction of the Overloan Lapse Protection Rider charge) will be transferred to the Fixed Account, where it will earn the guaranteed fixed interest rate of the base policy (shown on the Policy Data Page). After the above adjustments are made, the loan balance will continue to grow at the policy's loan charged rate, and the amount in the policy loan account will continue to earn interest at the policy's loan crediting rate.No policy charges will be assessed.No further loans may be taken from the policy and no withdrawals may be taken from the policy (except for a full policy surrender).Cash Value may not be transferred out of the Fixed Account.The Death Benefit will be the greater of the Specified Amount or the minimum required death benefit.The policy will remain as described above for the duration of the policy. Upon invocation of this Rider, the following riders, if also elected, will terminate: · Long-Term Care Rider · Spouse Life Insurance Rider · Waiver of Monthly Deductions · Extended Death Benefit Guarantee Rider Invocation of the Overloan Lapse Protection Rider is irrevocable. Overloan Lapse Protection Rider Charge.We deduct a one-time Overloan Lapse Protection Rider Charge at the time you invoke the Rider to cover the administrative costs and to compensate us for the risks associated with the Rider's guaranteed paid-up death benefit.The Overloan Lapse Protection Rider Charge is the product of the policy's Cash Value and an age-based factor shown in the Rider.The Rider charge varies by the Insured's age and the Cash Value. The Overloan Lapse Protection Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.If the Cash Value less Indebtedness is insufficient to satisfy the Overloan Lapse Protection Rider Charge, you cannot invoke the Rider without repaying enough Indebtedness to cover the Overloan Lapse Protection Rider Charge.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value.Additionally, any benefits paid pursuant to this Rider will reduce the Cash Surrender Value. Adjusted Sales Load Life Insurance Rider The benefit associated with the Adjusted Sales Load Life Insurance Rider is the replacement of all or a portion of the up-front Premium Load (comprised of the Sales Load and Premium Taxes) with a monthly Rider charge.You may elect the number of years (from 1 to 7) that you want the Premium Load replaced.You will pay a Premium Load on any amount that you do not elect to be replaced by the Rider.This Rider is only available to purchase at the time of application. To better understand how this Rider might benefit you, ask for an illustration of future benefits and rights under the policy with and without the purchase of this Rider. Adjusted Sales Load Life Insurance Rider Charge.If you elect this Riderwe will deduct a monthly Adjusted Sales Load Life Insurance Rider Charge to compensate us for the sales and premium tax expenses that we will not collect in the form of Premium Load.You should expect the aggregate monthly Rider charges to be greater than the amount we would have deducted as Premium Load. The monthly charge is the product of your aggregate Premiums since the Policy Date, the portion of Premium Load you choose to replace (expressed as a whole percentage of Premiums paid), and the factor of 0.0001354.The Rider's charge may vary.Each Premium payment you make will cause the Rider's charge to increase.How long the Rider charge is assessed will also vary.The Rider charge will be assessed for 9 policy years, plus the number of years (from 1 to 7) that you want the Premium Load replaced (with a maximum Rider charge period of 15 years).However, if you stop making Premium payments during that 1 to 7-year period, the Rider charge will only be assessed for 9 policy years, plus the number of years that you actually made Premium payments. For example, upon election, you anticipated making Premium payments for 5 years.Therefore, you expect to have the Rider charge assessed for 14 years (9 years plus 5 years).However, you actually make your last Premium payment in policy year 3, and do not make any additional Premium payments.Since you did not get full "use" of the Rider (you only received 3 years worth of Premium Load replacement), we will only assess the Rider charge for 12 policy years (9 years plus the 3 years' worth of benefit you received). 28 If the policy terminates within the first 10 policy years, we will deduct from the Cash Surrender Value an amount to compensate us for the Premium Load we waived, but were unable to recover as a Rider charge.The amount deducted from the Cash Surrender Value will equal the product of the actual Premium Load replaced by the Rider (in dollars) and the percentage from the following table that corresponds to the number of years the policy has been In Force. Policy Year Percentage 1 100% 2 90% 3 80% 4 70% 5 60% 6 50% 7 40% 8 30% 9 20% 10 10% 11 and Later 0% For example, at the time you elected the Rider, you elected to replace the Premium Load for 7 years.During the 5th policy year, you terminate the policy.During the 5 years the policy was In Force, you paid $10,000 of Premium.The amount of Premium Load that the Rider replaced is $400 ($40 for each $1,000 of Premium).Therefore, we will deduct $240 (60% of $400) from your Cash Surrender Value. The Adjusted Sales Load Life Insurance Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the charge for this benefit from the policy's Cash Value, your purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Children’s Term Insurance Rider Subject to our underwriting approval, you may purchase term life insurance on any and all of the Insured's children at any time.If an insured child dies before the Insured dies and before the Maturity Date, the policy pays a benefit to the named beneficiary.The insurance coverage for each insured child will continue (as long as the policy is In Force) until the earlier of: (1) the policy anniversary on or after the date the Insured’s childturns age 22; or (2) the policy anniversary on which the Insured reaches Attained Age 65. Subject to certain conditions specified in the Rider, the Rider may be converted into a policy on the life of the insured child without evidence of insurability.The Rider will be effective until the Rider's term expires, until we pay the benefit, or until you terminate the Rider by written request to our Home Office. Children’s Insurance Rider Charge.If you elect this Rider we will deduct a monthly Children's Insurance Rider Charge to compensate us for providing term insurance on the lives of each and all of the Insured's children.The Rider charge is $0.43 per $1,000 of the Rider's Specified Amount and will be assessed as long as the policy is In Force and the Rider is in effect.The Rider charge will be the same, even if you request to change the number of children covered under the Rider.However, we may decline your request to add another child based on our underwriting standards. The Children's Insurance Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the charge for this benefit from the policy's Cash Value, your purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Long-Term CareRider The benefit associated with the Long-Term Care Rider is that, upon meeting certain requirements, the Insured is paid a monthly benefit to assist them with the expenses associated with their nursing home care or home health care.To be able to invoke this Rider, the Insured must be: (1) cognitively impaired or (2) unable to do at least 2 of the following activities of daily living: bathing, continence, dressing, eating, using the toilet facilities, or transferring (moving into or out of bed, chair, or wheelchair).In addition, a 90-day waiting period, referred to as an elimination period, must be satisfied before benefits are paid.The elimination period can be satisfied by any combination of days of Long Term Care Facility stay or days of Home Health Care, as those terms are defined in the policy.These days of care or services need not be continuous, but must be accumulated within a continuous period of 730 days.The elimination period has to be satisfied only once while this Rider is in effect.The benefit associated with this Rider may not cover all your prospective long-term care costs and will not cover your retrospective long-term care costs.The benefits paid in association with the Rider are intended to be "qualified long-term care insurance" under federal tax law, and generally will not be taxable to the policy owner.See your tax adviser about the use of this Rider. Subject to our underwriting approval, you may purchase this Rider at any time.If you purchase it after the Policy Date, we will require evidence of insurability.There is a free look period associated with this Rider.Within 30 days of receipt of the Rider, you may return it to the sales representative who sold it to you, or to us at our Home Office, and we will void the Rider and refund the related charges. Decreases in the Base Policy Specified Amount, and/or Additional Term Insurance Rider Specified Amount, if elected, will result in a corresponding decrease in Long Term Care Rider Specified Amount only if the total Specified Amount is less than the Long-Term Care Rider Specified Amount after the decrease. When you submit a request for benefits under this Rider, we will determine the amount of your benefit as a monthly amount.The maximum monthly benefit will be the lesser of: 1. 2% of Long Term Care Specified Amount in effect; or 2. the per diem amount allowed by the Health Insurance Portability and Accountability Act times the number of days in the month. The maximum lifetime benefit under any combination of Home Health Care benefits and Long Term Care Facility benefits is equal to the lesser of the Long Term Care Specified Amount or the Base Policy Specified Amount (including 29 coverage under the Additional Term Insurance Rider) minus policy Indebtedness. You may request to receive a monthly benefit less than the maximum we determine.Choosing a lesser amount could extend the length of the benefit period. This Rider will terminate when we have paid the maximum lifetime benefit, you invoke the Overloan Lapse Protection Rider, you terminate the Rider by written request to our Home Office, or you terminate your policy. While benefits are being paid under the Rider, the Long Term Care Rider charges will be waived for the duration of the Rider benefit payment period.While receiving Rider benefits, loans or partial withdrawals are not permitted. Long-Term Care Rider Charge.If you elect this Rider we will deduct a monthly Long-term Care Rider Charge to compensate us for providing long-term care benefits upon the Insured meeting certain eligibility requirements.The Rider charge is the product of the Rider's Net Amount At Risk and a long-term care cost of insurance rate.Because this Rider has no Cash Value, we define its Net Amount At Risk as the lesser of the Rider's Specified Amount and the policy's Net Amount At Risk.The long-term care cost of insurance rate is based on our expectations as to your need for long-term care over time and will vary by the Insured's sex, Attained Age (or in some states issue age), underwriting class, and any Substandard Ratings. The Long-Term Care Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value.Additionally, any benefits paid pursuant to this Rider will reduce the Cash Surrender Value. Spouse Life Insurance Rider The benefit associated with the Spouse Rider is a death benefit payable upon thedeath of an Insured Spouse to the designated beneficiary (if no beneficiary is designated, the benefit is payable to the Insured). You may purchase this Rider at any time while the policy is In Force, subject to underwriting approval and the following age restrictions: · the Insured must be between Attained Age 21 and 59 (this Rider is no longer available on or after the policy anniversary on which the Insured reaches Attained Age 59); and · the Insured Spouse must be between the Attained Age 18 and 69 at the time this Rider is elected. Coverage continues until the Rider anniversary on which the Insured Spouse reaches Attained Age 70, or until the Maturity Date, whichever is earliest.This Rider will be effective until the Rider’s term expires, until we have paid the benefit, until you invoke the Overloan Lapse Protection Rider, or until you decide to terminate this Rider by written request to our Home Office. This Rider has a conversion right.The Insured Spouse may exchange the Rider's benefit for a level premium, level benefit plan of whole life or endowment insurance, subject to limitations. Upon conversion, the Cash Value of the Policy to which this Rider is attached will not be affected. No evidence of the Insured’s Spouse insurability is required for conversion. The following are required to exercise this conversion right: (1) conversion must be applied for in writing; (2) you must exercise your conversion right while both: a. the Policy and Rider are in force and not in a grace period (if the Insured under the Policy dies anytime while this Policy and Rider are in force, conversion must be applied for within 90 days after we receive proof of death for the Insured); and b. prior to the Rider anniversary date on which the Insured Spouse reaches Attained Age 66; (3) the amount of coverage available for any new policy purchased under this right of conversion is subject to the following: a. the coverage amount of the new policy must be for the greater of $10,000 or the minimum amount available for the new policy under our issue rules at the time; but b. no more than 100% of the Rider Specified Amount. (4) the new policy must be for a plan of insurance we are issuing on the date of conversion; (5) the Premium for the new policy will be based on the rates in effect on the date of conversion; (6) the Premium rate for the new policy will be based on the Attained Age of the Insured Spouse on the date of conversion, the same class of risk as this Rider, if available, and the rates in use at that time. If this Rider's underwriting class is not available for the new policy, the next best underwriting class available will apply; and (7) no supplemental benefits or additional coverage may be added without evidence of the Insured Spouse's insurability and our consent. The effective date of the new policy will be the date of conversion. The incontestability and suicide periods of the new policy will start on the effective date of this Rider. Spouse Life Insurance Rider Charge.If you elect this Rider we will deduct a monthly Rider charge to compensate us for providing term insurance on the life of the Insured Spouse.The Rider charge is the product of the Rider's Specified Amount and the Insured Spouse life insurance cost of insurance rate.We base the Insured Spouse life insurance cost of insurance rate on our expectations as to the mortality of the Insured Spouse.The Insured Spouse life insurance cost of insurance rate will vary by the Insured Spouse’s sex, Attained Age, underwriting class, any Substandard Ratings, and the Rider's Specified Amount. The Spouse Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the charge associated with 30 this Rider from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Decreases in the Base Policy Specified Amount may result in a corresponding decrease in the Rider's Specified Amount. Accelerated Death Benefit Rider The benefit associated with the Accelerated Death Benefit Rider is the ability to accelerate receipt of the Base Policy Specified Amount if the Insured has a terminal illness that: · cannot be corrected; and · results in the Insured’s remaining life expectancy being 12 months or less. Please note: the receipt of accelerated death benefits may be taxable.The eligibility of the recipient of the accelerated death benefits to receive Medicaid or other government provided benefits may be adversely impacted.Prior to accepting accelerated death benefits, you should consult a tax advisor and any social service agencies from which you may be eligible for benefits. The Rider is elected and attached to the Policy at the time the claim is made and accepted by us.The date the Rider is effective is the date we accept the claim.Coverage under the Rider is only applied to the Base Policy Specified Amount. Decreases in the Base Policy Specified Amount may result in a corresponding decrease in Rider Specified Amount.Accelerated benefits under the Rider are not available on any other Riders that may be part of the Policy. The following restrictions on coverage apply to the Rider: · The Rider only applies to coverage on the Insured under the base policy.It does not apply to any available Riders or insureds named under such Riders. · This Rider cannot be elected while your policy is being kept in force by the Extended Death Benefit Guarantee Rider, if you also elected it. · The effective date of the Rider must be at least two years before the Maturity Date. · Benefit amounts to be accelerated must not be subject to the Policy’s incontestability period (2 years from the date coverage is effective). · The Base Policy Specified Amount as of the rider effective date must be at least $50,000. · The accelerated death benefit may not be used if it is subject under law to any claims of creditors. Charges Associated with the Rider.We assess two charges in connection with the Rider, an Administrative Expense Charge and a Rider Charge. The Administrative Expense Charge will be deducted from the benefit payment to compensate us for claims processing and other administrative expenses. The Rider charge has two components.The first component is an interest rate discount. The interest rate discount compensates us for acceleration of the payment of the Base Policy Specified Amount.It adjusts the Base Policy Specified Amount to its present value.We show the interest rate discount on the Rider Data Page. The interest rate used for the interest rate discount will never be greater than 15%.When we calculate the interest rate, we will use the greater of: (1) the current yield on 90 day treasury bills; or (2) the maximum statutory adjustable loan interest rate which isthe greater of the Moody’s Corporate Bond Yield – Monthly Average Corporates or the Guaranteed Cash Surrender Value Interest Rate plus 1%.In the event that of Moody’s Corporate Bond Yield- Monthly Average Corporates is no longer published, we will use a substantially similar average, established by your state’s insurance Commissioner. The risk charge component of the Rider charge reflects the premature payment of a portion of the policy’s Death Benefit; Cost of Insurance and other policy charges that would have been due during the 12 month period following the Rider Effective Date for coverage corresponding to the Accelerated Death Benefit Payment. The risk charge also covers the risk that the Insured might live longer than a 12-month period and a profit load to the Company. The risk charge is equal to the Unadjusted Accelerated Death Benefit Payment times the risk charge percentage shown on the Rider Data Page. The maximum risk charge percentage is 5%. Calculation of the Accelerated Death Benefit.When you make a claim for acceleration of the death benefit, you must elect a percentage of the Base Policy Specified Amount you wish to receive.This elected percentage of the Base Policy Specified Amount is referred to as the Accelerated Death Benefit Rider Percentage, or Rider Percentage. The net amount of the accelerated death benefit is determined by taking the product of the Rider Percentage and Base Policy Specified Amount and then subtracting: (1) the Rider Charge; (2) Administrative Expense Charge; and (3) the product of the Rider Percentage and the sum of all outstanding policy loans. The benefit is calculated in accordance with the formula below: ADB [RP (SA)] – [RC + (RP x OPL) + UP + AEC] Where: ADB Accelerated Death Benefit RP The Rider Percentage which is the percentage of the Base Policy Specified Amount you are requesting us to pay prior to the Insured’s death. SA Base Policy Specified Amount at the time the benefit is calculated RC our Rider Charge OPL Outstanding Policy Loans on the date the benefit is calculated UP any Unpaid Premium, which is the amount of any premium that might be due or payable if your policy is in a grace period on the date the benefit is calculated AEC our Administrative Expense Charge Example of how the Accelerated Death Benefit Is Calculated.Listed below is an example of how an accelerated death benefit would be calculated. Assume the Base Policy Specified Amount is $100,000 and the Rider Percentage of the Specified Amount is fifty percent 31 (50%).Also assume that there are aggregate Outstanding Policy Loans in the amount of $10,000 and there is Unpaid Premium of $500.00.The charges in this example are: (1) $3,500 aggregate for the Rider Charge; and (2) $250 for the Administrative Expense Charge. Using the above assumptions, here is how the accelerated death benefit would be calculated. ADB [50% x $100,000)] – [$3,500 + (50% x $10,000) + $500 + $250] ADB [$50,000] – [$3,500 + $5,000 + $500 + $250] ADB [$50,000] – [$9,250] ADB $40,750 Eligibility and Conditions for Payment. The following eligibility and conditions apply for payment under the Rider. · The Rider only applies to the single Insured under the base policy.The accelerated death benefit coverage does not apply to any insurance elected via Rider under the policy. · We must receive your application for benefits under the Rider at our Home Office in a written form that is satisfactory to us. · We must receive evidence that is satisfactory to us that the Insured has a non-correctable terminal illness resulting in the Insured having a remaining life-expectancy of 12 months or less.Satisfactory evidence includes a certification from a physician licensed in the United States that the Insured has a non-correctable terminal illness resulting in a remaining life-expectancy of 12 months or less.A certifying physician cannot be the Insured, Owner, Beneficiary or a relative of any of these parties.We may also rely on additional expert medical opinions we obtain at our expense and we may choose to rely on these opinions to the exclusion of the certifying physician in making a payment determination. Accidental Death Benefit Rider The benefit associated with the Accidental Death Benefit Rider is the payment of a benefit, in addition to the Death Benefit, to the named beneficiary upon the Insured’s accidental death.Accidental death means the Insured died within 90 days of sustaining, and as a result of, bodily injury caused by external, violent, and accidental means from a cause other than a risk not assumed.Risks not assumed vary by state.For specific information regarding rider conditions and risks not assumed in the state where your policy was issued, please refer to your rider form and/or consult with your registered representative or call Nationwide's service center. Subject to our underwriting approval, you may purchase this Rider at any time on or after the policy anniversary on which the Insured reaches Attained Age 5 and before the policy anniversary on which the Insured reaches Attained Age 65 (while the policy is In Force).The Rider coverage continues until the Insured reaches Attained Age 70.This Rider will be effective until the Rider's term expires, until we have paid the benefit, or until you terminate the Rider by written request to our Home Office. Accidental Death Benefit Rider Charge.If you elect this Rider we will deduct a monthly Accidental Death Benefit Rider Charge to compensate us for providing coverage in the event of the Insured’s accidental death.The Rider charge is the product of the Rider's Specified Amount and the accidental death benefit cost of insurance rate.We base the accidental death benefit cost of insurance rate on our expectations as to the likelihood of the Insured's accidental death.The accidental death benefit cost of insurance rate will vary by the Insured's Attained Age and any Substandard Ratings. The Accidental Death Benefit Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Premium Waiver Rider Subject to our underwriting approval, you may purchase this Rider at any time on or after the policy anniversary on which the Insured reaches Attained Age 21 and before the policy anniversary on which the Insured reaches Attained Age 59 (while the policy is In Force).You may not purchase both this Rider and the Waiver of Monthly Deductions Rider. The benefit associated with the Premium Waiver Rider is a monthly credit to the policy upon the Insured’s total disability for 6 consecutive months not caused by a risk not assumed.Risks not assumed vary by state.For specific information regarding rider conditions and risks not assumed in the state where your policy was issued, please refer to your rider form and/or consult with your registered representative or call Nationwide's service center. The amount credited to the policy is the lesser of: · the Premium you specified, or · the average actual monthly Premiums you paid over the last 36 months prior to the disability (or such shorter period of time that the policy has been In Force). The monthly credit applied pursuant to the Rider may not be sufficient to keep your policy from Lapsing. Purchasing this Rider could help preserve the Death Benefit. If the Insured is younger than Attained Age 63 at the time of the total disability, the Rider coverage continues until the Insured reaches Attained Age 65.If the Insured is Attained Age 63 or older at the time of the total disability, the Rider coverage continues for 2 years.This Rider is effective until the Rider’s term expires (unless we are paying a benefit under the Rider) or until you terminate the Rider by written request to our Home Office. Premium Waiver Rider Charge.If you elect this Rider we will deduct a monthly Premium Waiver Rider Charge to compensate us for crediting the policy with the amount of scheduled due and payable Premium payments upon the Insured’s total disability for 6 consecutive months.The Rider charge is the product of the Rider's benefit (the monthly policy credit) and the premium waiver cost rate.We base the 32 premium waiver cost rate on our expectations as to likelihood of the Insured's total disability for 6 consecutive months.The premium waiver rider monthly rates are established at issue and will not change while the rider remains In Force.At issue or upon reinstatement, rates will vary by policy based on the Insured's sex, Attained Age, underwriting class, and any Substandard Ratings. The Premium Waiver Rider Charge will be deducted proportionally from your Sub-Account allocations andFixed Account allocations.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Change of Insured Rider The Rider is only available in connection with policies issued to corporate entities or in other business contexts where the primary purpose is to provide protection or benefits to employees. The Rider is not available to individuals outside of these limited business purposes.The benefit associated with the Change of Insured Rider is that you may designate a new Insured, subject to insurability and other conditions.The costs and benefits under the policy after the change will be based on the underwriting classification and characteristics of the new Insured. The amount of insurance coverage after the change date shall be the total Specified Amount shown on the application to change the Insured provided that (1) the policy continues to qualify as life insurance under the Code and (2) such specified amount equals or exceeds the minimum total Specified Amount shown on the Policy Data Pages.You may elect this rider at the time of application or at any time while the policy is In Force.Coverage on the new Insured will become effective on the change date.Coverage on the previous Insured will terminate on the day before the change date.The change date is the first monthly anniversary on or next following the date the change of Insured conditions are met.The Policy Date will not change. Change of Insured Conditions: 1. At the time of the change, the new Insured must have the same business relationship to the Owner as did the previous Insured. 2. The new Insured may be required to submit evidence of insurability to us. 3. The new Insured must satisfy our underwriting requirements. 4. The policy must be In Force and not be in a grace period at the time of the change. 5. The new Insured must have been at least age eighteen on the Policy Date. 6. The Owner must make written application to change the Insured. The costs and benefits under the policy after the change will be based on the underwriting classification and characteristics of the new Insured.However, it will have no impact on the policy's Death Benefit.You may elect this Rider at any time. The costs and benefits under the policy after the change will be based on the underwriting classification and characteristics of the new Insured.However, it will have no impact on the policy's Death Benefit. You may elect this Rider at any time except, if you also elected the Extended Death Benefit Guarantee Rider, while your policy is being kept in force by it.In addition, if you also elected the Extended Death Benefit Guarantee Rider, election of this Rider at any other time will terminate it. Change of Insured Rider Charge.There is no charge associated with the Change of Insurance Rider. Additional Term Insurance Rider The benefit associated with the Additional Term Insurance Rider is term life insurance on the Insured, in addition to the Death Benefit, payable upon the Insured’s death. You may purchase this Rider at any time while the policy is In Force until the Insured reaches Attained Age 85.If you purchase this Rider after the Policy Date, we will require evidence of insurability.The Rider benefit amount may vary monthly and is based on the chosen Death Benefit.You may renew coverage annually until the Insured reaches Attained Age 120, when this Rider’s term expires. Before deciding whether to purchase the Additional Term Insurance Rider it is important for you to know that when you purchase this Rider, the compensation received by your registered representative and his or her firm is less than when compared to purchasing insurance coverage under the base policy.As a result of this compensation reduction, the charges assessed for the cost of insurance under this Rider will be lower for a significant period of time.There are instances where the Additional Term Insurance Rider may require lower Premium to maintain the total death benefit over the life of the policy or may require increased Premium when compared to not purchasing the Rider at all. There are also some distinct disadvantages to purchasing the Rider, such as not being able to extend the Maturity Date for coverage under the Rider (resulting in a loss of coverage at maturity).Another disadvantage is the base policy guaranteed policy continuation provision will only cover the Additional Term Insurance Rider for the first five policy years.If the base policy provides an Initial Death Benefit Guarantee Periodlonger than five policy years, this Rider will cease to be covered after the end of the fifth policy year.In addition, the Extended Death Benefit Guarantee Rider does not cover the Additional Term Insurance Rider at all, invoking it will terminate the Additional Term Insurance Rider.See the Guaranteed Policy Continuation Provision in the Lapse section of this prospectus and the description of the Extended Death Benefit Guarantee Rider later in this section for additional information. If you have questions about whether the Rider is appropriate for you, please consult your registered representative for more specific information on this Rider and its potential benefits.Your registered representative can answer your questions and provide you with illustrations demonstrating the impact of purchasing coverage under the Rider. 33 Additional Term Insurance Rider Charge.If you elect this Rider we will deduct a monthly Additional Term Insurance Rider Charge to compensate us for providing term life insurance on the Insured.There will be a separate cost of insurance rate for the initial Rider Specified Amount and any Rider Specified Amount increase.The monthly Cost of Insurance Charge for this Rider is determined by multiplying the applicable monthly cost of insurance rate by the attributable portion of the total Rider Death Benefit.The total Rider Death Benefit is based on the death benefit option elected by you for the base policy and will be equal to the difference between the total death benefit and the base policy death benefit.We base the Additional Term Insurance Rider cost of insurance rate on our expectations as to the future mortality and expense experience.The Additional Term Insurance Rider cost of insurance rate will vary by the Insured's sex, Attained Age, underwriting class, any Substandard Ratings, the Total Specified Amount; and whether or not you elect the Accumulation Rider. The Additional Term Insurance Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on the Cash Value. If you do not also elect the Accumulation Rider, generally, current cost of insurance rates for the Additional Term Insurance Rider will be lower than if you do elect the Accumulation Rider. If you do also elect the Accumulation Rider:a reduced Sales Load will be assessed on a current basis for annualized premium in excess of the commissionable target premium, subject to conditions.Refer to the Sales Load section of this prospectus for additional information.However, current cost of insurance rates for the Additional Term Insurance Rider will be higher than if you do not elect the Accumulation Rider. Please request an illustration with and without the Accumulation Rider to determine its impact on the Sales Load and Additional Term Insurance Rider current cost of insurance charges for your policy. Waiver of Monthly Deductions Rider Subject to our underwriting approval, you may purchase this Rider at any time on or after the policy anniversary on which the Insured reaches Attained Age 21 and before the policy anniversary on which the Insured reaches Attained Age 59 (as long as the policy is In Force).You may not purchase both this Rider and the Premium Waiver Rider. The benefit associated with the Waiver of Monthly Deductions Rider is a benefit (in the form of a credit or expense waiver) to assist the policy owner with policy expenses upon the Insured's disability for 6 consecutive months not caused by a risk not assumed.Risks not assumed vary by state.For specific information regarding rider conditions and risks not assumed in the state where your policy was issued, please refer to your rider form and/or consult with your registered representative or call Nationwide's service center. The benefit takes the form of a credit to the policy for the remainder of the policy year, of an amount necessary to keep the policy In Force.Beginning on the next policy anniversary, the benefit takes the form of a waiver of the policy's monthly charges. Note:This Rider's benefit alone may not be sufficient to keep your policy from Lapsing.Therefore, you may need to make additional premium payments to prevent Lapse even while the Rider’s benefit is being paid.However, it will cost you less on a monthly basis to keep the policy In Force. How long the benefit lasts depends on the Insured's age at the beginning of the total disability.If the Insured's total disability begins before the Insured reaches Attained Age 60, the benefit continues for as long as the Insured is totally disabled (even if that disability extends past when the Insured reaches Attained Age 65) or until you invoke the Overloan Lapse Protection Rider.If the Insured's total disability begins when the Insured is between the Attained Ages of 60 and 63, the benefit continues until the Insured reaches Attained Age 65.If the Insured's total disability begins after the Insured reaches Attained Age 63, the benefit continues for 2 years. Waiver of Monthly Deductions Rider Charge.If you elect this Rider we will deduct a monthly Waiver of Monthly Deductions Rider Charge to compensate us for waiving the policy's monthly charges upon the Insured’s total disability for 6 consecutive months.The Rider charge is the product of the monthly policy charges (excluding the cost for this Rider) and the deduction waiver cost rate.We base the waiver of monthly deductions cost rate on our expectations as to the likelihood of the Insured's total disability for 6 consecutive months.The deduction waiver cost rate varies by the Insured's Attained Age and any Substandard Ratings. The Waiver of Monthly Deductions Rider Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations.Because we deduct the Ridercharge from the Cash Value, purchase of this Rider could reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. Extended Death Benefit Guarantee Rider General Information About this Rider This Rider is only available for election at the time the Policy is issued.This Rider is not available if the Accumulation Rider is elected. This Rider provides additional Lapse protection beyond the protection provided under the Guaranteed Policy Continuation Provision of the base Policy. Base Policy Lapse protection lasts for a maximum of 10 years. The Lapse protection under this Rider may be elected for a period of between 20 years and the number of years until the Maturity Date of the Policy. Lapse protection is designed to provide you the potential long-term benefits of investing in a variable universal life policy while protecting you from losing the life insurance coverage under the Policy due to adverse or unfavorable investment experience. 34 Before electing this Rider, carefully review the Guaranteed Policy Continuation Provision section of this prospectus.If you are satisfied with the Lapse protection afforded under this provision of the base Policy meets your needs, you should not purchase this Rider. There are two conditions to receiving coverage under this Rider.The first condition is paying the Rider’s charge.The second condition is meeting the required Net Accumulated Premium under one of two testing methods.If you do not meet one of the Premium testing methods described in this Rider, you will not receive any coverage or benefits afforded by this Rider.If, at any time, you fail the 10 Year Paid-Up testing method, that method of testing will no longer be used to determine whether Rider coverage applies. Premium testing methods are described in detail in "Testing Methods: Net Accumulated Premium" and "How and When We Test" subsections of this section. If you purchase this Rider, you will be asked to make two irrevocable elections.The first election is what portion of the Base Policy Specified Amount you want covered by this Rider.This Rider permits you to elect coverage of between 50% and 100% of the Base Policy Specified Amount.The other election is how long you want coverage under this Rider to last (between 20 years and the Maturity Date). The Rider Charge We assess a charge for the coverage provided by this Rider. The charge is determined, and will vary, based on the Insured’s sex, Attained Age, underwriting class and the elected duration of the Base Policy Specified Amount to be guaranteed by this Rider. This Rider charge will be deducted proportionally from your Sub-Account and Fixed Account allocations. Because we deduct the Rider charge from the Cash Value, purchase of this Rider may reduce the amount of Proceeds payable when the Death Benefit depends on Cash Value. It is important to remember that you will be paying the Rider charge while the Guaranteed Policy Continuation Provision of the base Policy is in effect.In the event Lapse protection benefits become payable during the Guaranteed Policy Continuation Period of the base Policy, the benefits provided will be greater than or equal to the benefits provided under the Rider. Allocation Restrictions Only certain Sub-Accounts are available when you elect this Rider.We selected the available Sub-Accounts on the basis of certain risk factors associated with their investment objective and Sub-Accounts were excluded from availability with this Rider on the basis of similar risk considerations. The following allocations are permitted under this Rider. (1) the Fixed Account; and/or (2) any combination of the Sub-Accounts listed below. Fidelity Variable Insurance Products Fund · VIP Freedom 2010 Portfolio: Service Class · VIP Freedom 2020 Portfolio: Service Class · VIP Freedom 2030 Portfolio: Service Class Nationwide Variable Insurance Trust ("NVIT") · American Funds NVIT Asset Allocation Fund: Class II · NVIT Cardinal Aggressive Fund: Class I · NVIT Cardinal Balanced Fund: Class I · NVIT Cardinal Capital Appreciation Fund: Class I · NVIT Cardinal Conservative Fund: Class I · NVIT Cardinal Moderate Fund: Class I · NVIT Cardinal Moderately Aggressive Fund: Class I · NVIT Cardinal Moderately Conservative Fund: Class I · Nationwide NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Conservative Fund: Class II Ø NVIT Investor Destinations Moderately Conservative Fund: Class II Ø NVIT Investor Destinations Moderate Fund: Class II Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø NVIT Investor Destinations Aggressive Fund: Class II Allocations to or transfers to investment options other than those listed above are not permitted when this Rider is in force.We reserve the right to modify the list of Rider investment options upon written notice.If we substitute or delete a Sub-Account from the list of available investment options, the substitution or deletion will not affect existing Policies where this Rider is already in effect. You may instruct us to move your allocations back and forth between the available Rider investment options at any time while this Rider is In Force, which will be considered a transfer event.While this Rider is In Force, your investment allocation (current and future) instruction must be entirely (100%) to the Rider investment options listed above.While this Rider is In Force and if you instruct us to allocate amounts to an investment option not available under this Rider, we will not process your request.We will then notify you that you have submitted allocation instructions that violate the terms of this Rider.Your allocation will remain unchanged until we receive instructions that comply with the allocation requirements of this Rider.You may still choose to terminate this Rider and then instruct us to make allocations under any of the investment options available under the Policy.Termination of the Rider will end all Rider coverage including payment of the Guarantee Amount and Rider charges. How this Rider Operates At issue, you irrevocably elect: (1) between 50% and 100% of your Base Policy Specified Amount to be covered by this Rider (the "Guarantee Amount"); and (2) how long to apply the Rider coverage (between 20 years and the number of years until the Maturity Date of the Policy (the "Guarantee Duration"). When you make your Rider elections, we will determine the required Net Accumulated Premium to keep the Rider in-force.Net Accumulated Premium equals the cumulative sum, from the Policy Date to the date of the most recent monthly anniversary of the Policy Date, of all Premiums paid adjusted for partial surrenders, Indebtedness and Returned Premium. 35 Testing Methods: Net Accumulated Premium We will use two methods to test whether the required Net Accumulated Premium has been satisfied. (1) 10 Year Paid-Up Method– This method determines a required Net Accumulated Premium over a ten year period beginning on the issue date, regardless of the duration of Rider coverage you elected. (2) Monthly Premium Method– This method specifies a monthly required Premium.When we conduct this test the Net Accumulated Premium must be equal to or greater than the sum of the monthly required Premiums from the issue date to the most recent monthly anniversary. The required Net Accumulated Premium is what must be paid for the Rider coverage to apply. You may decide to pay the required Net Accumulated Premium under either method.
